    
EXHIBIT 10.30    


CUSIP No. (Deal): 37249WAE2
CUSIP No. (Revolver): 37249WAF9
CUSIP No. (Term Loan): 37249WAG7
AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT
Dated as of October 30, 2017
among
GENUINE PARTS COMPANY,
UAP INC.
and
CERTAIN DESIGNATED SUBSIDIARIES,
as the Borrowers,
CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWERS,
as the Guarantors
BANK OF AMERICA, N.A.,
as Administrative Agent, Domestic Swing Line Lender and L/C Issuer,
BANK OF AMERICA, N.A., acting through its Canada branch,
as Canadian Swing Line Lender,


BANK OF AMERICA, N.A., acting through its Australia branch,
as Australian Swing Line Lender


and
THE OTHER LENDERS PARTY HERETO
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent


SUNTRUST BANK,
WELLS FARGO BANK, N.A.,
SANTANDER BANK, N.A.,
TORONTO DOMINION (TEXAS) LLC
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC.
and



CHAR1\1550647v12
    

--------------------------------------------------------------------------------









WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1
1.01Defined Terms     1
1.02Other Interpretive Provisions    37
1.03Accounting Terms    37
1.04Rounding    38
1.05Exchange Rates; Currency Equivalents    38
1.06Additional Alternative Currencies.      38
1.07Change of Currency    39
1.08Times of Day    40
1.09Letter of Credit Amounts    40
ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS40
2.01Loans and Commitments    40
2.02Borrowings, Conversions and Continuations of Loans    41
2.03Letters of Credit    42
2.04Swing Line Loans    52
2.05Prepayments    56
2.06Increase of Aggregate Revolving Commitments; Termination or Reduction of
Commitments    57
2.07Repayment of Loans    58
2.08Interest    59
2.09Fees    60
2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    60
2.11Evidence of Debt    61
2.12Payments Generally; Administrative Agent’s Clawback    62
2.13Sharing of Payments by Lenders    64
2.14Cash Collateral    64
2.15Defaulting Lenders    65
2.16Designated Borrowers; Additional Swing Line Facilities    68
2.17Joint and Several Liability    69
2.18Loan Modification Offers    71
2.19Incremental Facilities    72
2.20Refinancing Amendments    74
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY76
3.01Taxes    76
3.02Illegality    81
3.03Inability to Determine Rates    82
3.04Increased Costs    82
3.05Compensation for Losses    84
3.06Mitigation Obligations; Replacement of Lenders    85
3.07Survival    85


CHAR1\1550647v12
    

--------------------------------------------------------------------------------









3.08New Zealand Borrowers    85
3.09Withholding Taxes    85
ARTICLE IV GUARANTY86
4.01The Guaranty    86
4.02Obligations Unconditional    86
4.03Reinstatement    87
4.04Certain Additional Waivers    88
4.05Remedies    88
4.06Rights of Contribution    88
4.07Guarantee of Payment; Continuing Guarantee    88
4.08Keepwell    88
4.09Appointment of Company    89
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS89
5.01Conditions of Effectiveness    89
5.02Conditions to Advance of the Term Loan    90
5.03Conditions to all Credit Extensions    91
5.04Actions by Lenders during the Certain Funds Period    92
ARTICLE VI REPRESENTATIONS AND WARRANTIES93
6.01Organizational Existence; Compliance with Law    93
6.02Organizational Power; Authorization    93
6.03Enforceable Obligations    93
6.04No Legal Bar    93
6.05No Material Litigation    93
6.06Investment Company Act, Etc    94
6.07Margin Regulations    94
6.08Compliance With Environmental Laws    94
6.09Insurance    94
6.10No Default    95
6.11No Burdensome Restrictions    95
6.12Taxes    95
6.13Financial Statements    95
6.14ERISA    95
6.15Trademarks, Licenses, Etc    96
6.16Ownership of Property    97
6.17Indebtedness    97
6.18Financial Condition    97
6.19Labor Matters    97
6.20Payment or Dividend Restrictions    98
6.21Disclosure    98
6.22Taxpayer Identification Numbers; Other Identifying Information; Ownership of
Subsidiaries    98
6.23Sanctions Concerns and Anti-Corruption Laws    98
6.24EEA Financial Institutions    98
6.25Anti-Money Laundering Laws    98
6.26Representations as to Foreign Borrowers    99
6.27Use of Proceeds    99
ARTICLE VII AFFIRMATIVE COVENANTS100


i
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









7.01Organizational Existence, Etc    100
7.02Compliance with Laws, Etc    100
7.03Payment of Taxes and Claims, Etc    100
7.04Keeping of Books    100
7.05Visitation, Inspection, Etc    100
7.06Insurance    100
7.07Maintenance of Properties    101
7.08Payment of Obligations    101
7.09Reporting Covenants    101
7.10Anti-Corruption Laws    104
7.11Use of Proceeds    105
7.12Maintenance of Governmental Approvals and Authorizations    105
7.13Covenant to Guarantee Obligations    105
7.14Further Assurances    105
7.15PPSA Covenant    105
ARTICLE VIII NEGATIVE COVENANTS106
8.01Indebtedness of Subsidiaries    106
8.02Liens    107
8.03Mergers, Sale of Assets    109
8.04Lease Obligations    109
8.05Limitation on Payment Restrictions Affecting Consolidated Companies    110
8.06Change in Nature of Business    110
8.07Transactions with Affiliates and Insiders    110
8.08Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity    110
8.09Financial Covenants    110
8.10No Hostile Acquisitions    111
8.11Sanctions    111
8.12Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions    111
8.13Use of Proceeds    111
8.14Target Acquisition Documents    111
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES111
9.01Payments    111
9.02Covenants Without Notice    112
9.03Other Covenants    112
9.04Representations    112
9.05Non-Payments of Other Indebtedness    112
9.06Defaults Under Other Agreements    112
9.07Bankruptcy    112
9.08ERISA    113
9.09Judgment    113
9.10Change in Control    113
9.11Attachments    113
9.12Canadian Plans    114
9.13Invalidity of Credit Documents    114
9.14Inability to Pay Debts; Attachment    114
9.15Remedies Upon Event of Default    114
9.16Application of Funds    115


ii
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









9.17Clean-Up Period    116
ARTICLE X ADMINISTRATIVE AGENT116
10.01Appointment and Authority    116
10.02Rights as a Lender    116
10.03Exculpatory Provisions    117
10.04Reliance by Administrative Agent    118
10.05Delegation of Duties    118
10.06Resignation of Administrative Agent    118
10.07Non-Reliance on Administrative Agent and Other Lenders    120
10.08No Other Duties; Etc    120
10.09Administrative Agent May File Proofs of Claim    120
10.10Guaranty Matters    121
10.11Treasury Management Banks and Swap Banks    121
10.12Lender ERISA Representations    121
ARTICLE XI MISCELLANEOUS123
11.01Amendments, Etc    123
11.02Notices and Other Communications; Facsimile Copies    125
11.03No Waiver; Cumulative Remedies; Enforcement    127
11.04Expenses; Indemnity; and Damage Waiver    127
11.05Payments Set Aside    129
11.06Successors and Assigns    129
11.07Treatment of Certain Information; Confidentiality    136
11.08Set-off    136
11.09Interest Rate Limitation    137
11.10Counterparts; Integration; Effectiveness    137
11.11Survival of Representations and Warranties    137
11.12Severability    138
11.13Replacement of Lenders    138
11.14Governing Law; Jurisdiction; Etc    139
11.15Waiver of Right to Trial by Jury    140
11.16Electronic Execution    140
11.17USA PATRIOT Act    140
11.18No Advisory or Fiduciary Relationship    140
11.19Judgment Currency    141
11.20Certain Representations of the Joint Lead Arrangers and the Lenders    141
11.21Acknowledgement and Consent to Bail-In of EEA Financial Institutions    141
11.22Amendment and Restatement    142
11.23Waiver of Notice Period and Breakage Costs    142




iii
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









SCHEDULES
1.01-1
Existing Letters of Credit

2.01
Commitments and Applicable Percentages

2.16
Designated Borrowers as of Closing Date

6.22
Taxpayer Identification Numbers and Other Identifying Information as of the
Closing Date

11.02
Certain Addresses for Notices

EXHIBITS
1.01
Form of Guaranteed Party Designation Notice

2.02
Form of Loan Notice

2.04
Form of Swing Line Loan Notice

2.05
Form of Notice of Loan Prepayment

2.11
Form of Note

2.16-1
Form of Designated Borrower Request and Assumption Agreement

2.16-2
Form of Designated Borrower Notice

3.01
Forms of U.S. Tax Compliance Certificates (Forms 1 through 4)

7.09
Form of Compliance Certificate

7.13
Form of Guarantor Joinder Agreement

11.06
Form of Assignment and Assumption





iv
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT
This AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT is entered into as of
October 30, 2017 among GENUINE PARTS COMPANY, a Georgia corporation (the
“Company”), UAP INC., a company constituted under the laws of Quebec (“UAP”),
certain other Subsidiaries of the Company party hereto pursuant to Section 2.16
(each a “Designated Borrower” and, together with the Company and UAP, the
“Borrowers” and, each a “Borrower”), the Lenders (defined herein), BANK OF
AMERICA, N.A., acting through its Canada branch, as Canadian Swing Line Lender,
BANK OF AMERICA, N.A., acting through its Australia branch, as Australian Swing
Line Lender, and BANK OF AMERICA, N.A., as Administrative Agent, Domestic Swing
Line Lender and L/C Issuer.
The Borrowers have requested that the Lenders provide $2,600,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Accepting Lenders” has the meaning specified in Section 2.20(a).
“Additional Lender” means, at any time, any bank, other financial institution or
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any Other Loans pursuant to a
Refinancing Amendment in accordance with Section 2.21.
“Additional Swing Line Facility” has the meaning specified in Section 2.16(e).
“Additional Swing Line Facility Notice” has the meaning specified in Section
2.16(e).
“Additional Swing Line Lender” has the meaning specified in Section 2.16(e).
“Additional Swing Line Loan” has the meaning specified in Section 2.04(d).
“Additional Swing Line Loan Sublimit” has the meaning specified in Section
2.16(e).
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Credit Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.




CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agency Fee Letter” means the letter agreement, dated as of October 2, 2017,
between the Company and Bank of America.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is One Billion Two Hundred Million Dollars
($1,200,000,000). The Aggregate Revolving Commitments shall automatically
increase by Three Hundred Million Dollars ($300,000,000) on the Term Loan
Funding Date as provided in Section 2.06(a).
“Agreement” means this Syndicated Facility Agreement.
“Alternative Currency” means each of Australian Dollar, Canadian Dollar, Euro,
Sterling, Yen, New Zealand Dollar and each other currency (other than Dollars)
that is approved in accordance with Section 1.06.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


“Anti-Money Laundering Laws” has the meaning specified in Section 6.25.


“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Term Loan Commitment, (i) on or prior to the Term Loan
Funding Date, the percentage (carried out to the ninth decimal place) of Term
Loan Commitments of all the Lenders represented by such Lender’s Term Loan
Commitment at such time and (ii) thereafter, the percentage (carried out to the
ninth decimal place) of the outstanding principal amount of the Term Loan held
by such Lender at such time, and (b) with respect to such Lender’s Revolving
Commitment at any time, the percentage of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15; provided that if the commitment of each
Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.15 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.


“Applicable Rate” means the following percentages per annum based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.09(c):
(a)    prior to the Term Loan Funding Date:


2
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










 
Pricing Tier
Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurocurrency Rate Loans
Base Rate Loans
  
I
< 0.15:1.00
0.050%
0.625%
0.625%
0.00%
 
II
> 0.15:1.00 but
< 0.25:1.00
0.070%
0.750%
0.750%
0.00%
 
III
> 0.25:1.00 but
< 0.30:1.00
0.100%
0.875%
0.875%
0.00%
 
IV
> 0.30:1.00 but
< 0.35:1.00
0.125%
1.000%
1.000%
0.00%
 
V
> 0.35:1.00
0.150%
1.125%
1.125%
0.125%



(b)     on and after the Term Loan Funding Date:

 
Pricing Tier
Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurocurrency Rate Loans
Base Rate Loans
  
I
< 0.75:1.00
0.080%
0.750%
0.750%
0.000%
 
II
> 0.75:1.00 but
< 1.25:1.00
0.100%
0.875%
0.875%
0.000%
 
III
> 1.25:1.00 but
< 1.75:1.00
0.125%
1.125%
1.125%
0.125%
 
IV
> 1.75:1.00 but
< 2.25:1.0
0.150%
1.250%
1.250%
0.250%
 
V
> 2.25:1.00 but
< 2.75:1.0
0.175%
1.375%
1.375%
0.375%
 
VI
> 2.75:1.0
0.200%
1.500%
1.500%
0.500%

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
7.09(c); provided, however, that if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, (x) prior to the Term Loan Funding Date, Pricing Tier V in clause (a)
or (y) on and after the Term Loan Funding Date, Pricing Tier VI in clause (b),
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the first Business Day immediately following the date a Compliance
Certificate is delivered in accordance with Section 7.09(c), whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Leverage
Ratio contained in such Compliance Certificate. The Applicable Rate in effect
from the Closing Date to the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.09(c) for the fiscal
year ending December 31, 2017 shall be determined based upon (x) prior to the
Term Loan Funding Date, Pricing Tier IV in clause (a) and (y) on an after the
Term Loan Funding Date, Pricing Tier V in clause (b). Notwithstanding anything
to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of Section
2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the


3
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Administrative Agent, the L/C Issuer or the applicable Swing Line Lender, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.


“Applicant Borrower” has the meaning specified in Section 2.16(b).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Asset Value” means, with respect to any property or asset of any Consolidated
Company, as of any date of determination, an amount equal to the book value of
such property or asset as established in accordance with GAAP.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.
“Australian Borrowers” means any Designated Borrowers that are identified as
Australian Borrowers on Schedule 2.16 and any Australian Subsidiary that becomes
a Designated Borrower pursuant to Section 2.16 after the Closing Date.


“Australian Dollar”, “AUD” or AUD$” means the lawful currency of Australia.
“Australian Subsidiary” means any Subsidiary that is organized under the laws of
Australia or any state or other political subdivision thereof.
“Australian Swing Line Lender” means Bank of America, N.A., acting through its
Australia branch, in its capacity as provider of Australian Swing Line Loans, or
any successor swing line lender hereunder.
“Australian Swing Line Loan” has the meaning specified in Section 2.04(c).
“Australian Swing Line Sublimit” has the meaning specified in Section 2.04(c).
“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Revolving Lender to make Revolving Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.15.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


4
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A.
“Bankruptcy Code” means the Bankruptcy Code of the United States.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurocurrency Rate plus one
percent (1.00%); and if the Base Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in the “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. Each
Base Rate Loan shall be denominated in Dollars.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.09.
“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type, in the same currency and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and, if such day relates to any
Eurocurrency Rate Loan, means any such day that is also a London Banking Day,
and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency


5
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Rate Loan, or any other dealings in Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency;
(d)    if such day relates to any interest rate settings as to a Canadian Swing
Line Loan, means any such day on which dealings in deposits in Canadian Dollars
are conducted by and between banks in Toronto;
(e)    if such day relates to any interest rate settings as to an Australian
Swing Line Loan, means any such day on which dealings in deposits in Australian
Dollars are conducted by and between banks in Sydney, Melbourne, New South
Wales, Australia and Hong Kong;
(f)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency; and
(g)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan made to an Australian Borrower, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan made to
an Australian Borrower, or any other dealings with an Australian Borrower to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Rate
Loan made to an Australian Borrower, means any such day on which banks are open
for business in Sydney, Australia.
“Canadian Borrowers” means UAP, any Designated Borrowers that are identified as
Canadian Borrowers on Schedule 2.16 and any Canadian Subsidiary that becomes a
Designated Borrower pursuant to Section 2.16 after the Closing Date.


“Canadian Dollar” and “CDN$” mean the lawful currency of Canada.


“Canadian L/C Issuer” means Bank of America, N.A., acting through its Canada
branch, and any other Lender or any Affiliate of a Lender designated by the
Borrowers (with notice of such designation to be provided by the Borrowers to
the Administrative Agent) that has agreed to act as a Canadian L/C Issuer
hereunder, and “Canadian L/C Issuer” means any one of the foregoing.


“Canadian Plans” shall mean all the pension plans, supplemental or otherwise,
relating to the current or former employees, officers or directors of UAP and
its Subsidiaries maintained, sponsored or funded by UAP or its Subsidiaries (as
the case may be), whether written or oral, funded or unfunded, insured or
self‑insured, registered or unregistered.
“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or other political subdivision thereof.
“Canadian Swing Line Lender” means Bank of America, acting through its Canada
branch, in its capacity as provider of Canadian Swing Line Loans, or any
successor swing line lender hereunder.


6
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Canadian Swing Line Loan” has the meaning specified in Section 2.04(b).
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person under leases that are required to be classified and accounted for as
capital lease obligations under GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Revolving Lenders, as collateral for L/C Obligations or obligations of the
Revolving Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and the L/C Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two hundred seventy (270) days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least one hundred percent (100%) of the
amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing clauses (a) through (d).
“CDOR” has the meaning specified in the definition of “Eurocurrency Base
Rate”.    


“CDOR Rate” has the meaning specified in the definition of “Eurocurrency Base
Rate”.


“Certain Funds Default” means an Event of Default arising from any of the
following (other than to the extent it relates to or arises in respect of the
Target and its Subsidiaries): Section 9.01 (only as it relates to payment of
principal, interest and fees), 9.02 (only with respect to Sections 7.01(a),
8.02, 8.03 and 8.14 and, in each case, solely with respect to the Company), 9.04
(only with respect to the Certain Funds Representations), 9.07 (solely with
respect to the Company and excluding any involuntary proceedings caused by a
frivolous or vexatious (and in either case, lacking merit) action, proceeding or
petition in respect of which no order or decree shall have been entered) or 9.14
(solely with respect to the Company).


“Certain Funds Period” means the period commencing on the Closing Date and
ending on the date on which a Mandatory Cancellation Event occurs or exists;
provided that, for the avoidance of doubt, such


7
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









period will end on such date but immediately after the relevant Mandatory
Cancellation Event occurs or first exists.


“Certain Funds Purposes” means (a) payment (directly or indirectly) of the cash
price payable by the Company (or the “Purchaser” (as defined in the Target
Acquisition Agreement)) to the “Sellers” (as defined in the Target Acquisition
Agreement) in respect of the Target Acquisition, (b) financing (directly or
indirectly) the fees, costs or expenses in respect of the Transactions and (c)
repayment of the Existing Target Indebtedness and to the extent applicable,
termination of hedging arrangements related thereto.
“Certain Funds Representations” means the following representations and
warranties, in each case solely as they relate to the Company: Sections 6.01(i),
(ii) and (iii), 6.02 (solely with respect to corporate power and authority),
6.03, 6.04 (only with respect to the Company’s Organization Documents), 6.06(a),
6.07, 6.23, 6.25 and 6.27 (solely with respect to the use of Term Loan proceeds
on the Term Loan Funding Date).


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change in Control” means and shall be deemed to occur on the earliest of, and
upon any occurrence of, any of the following.
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), shall become the “beneficial owner” (as defined in
Rules 13d‑3 and 13d‑5 under the Exchange Act) of more than thirty-five percent
(35%) of the total capital stock of the Company entitled to vote for the
election of directors; or
(b)    at any time during any consecutive two‑year period, individuals who at
the beginning of such period constituted the board of directors of the Company
(together with any new directors whose election by such board of directors or
whose nomination for election by the stockholders of the Company was approved by
a vote of fifty-one percent (51%) of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Company then in office; or
(c)    the Company ceases to own (directly or indirectly) one hundred percent
(100%) of the outstanding shares of the voting stock of UAP and each Designated
Borrower.
“Class” when used in reference to (a) any Loan, refers to whether such Loan, is
a Term Loan, Revolving Loan or Swing Line Loan , (b) any Commitment, refers to
whether such Commitment is an Term Loan Commitment or Revolving Commitment and
(c) any Lender, refers to whether such Lender has a Loan


8
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









or Commitment of a particular Class. Additional Classes of Loans, Commitments
and Lenders may be established pursuant to Sections 2.19 and 2.20.
“Closing Date” means the date hereof.
“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
or the Term Loan Commitment of such Lender.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.09.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Companies” means, collectively, the Company and all of its
Subsidiaries.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication and (other than in the case of clauses
(a)(viii) and (a)(ix)) to the extent deducted in determining such Consolidated
Net Income, the sum of:
(a)    (i)    interest expense for such period,
(ii)    provision for taxes based on income, profits or losses (whether paid,
estimated or accrued), including foreign withholding taxes, and for corporate
franchise, capital stock, net worth, value-added taxes and similar taxes
(including penalties and interest, if any), in each case during such period,
(iii)    all amounts attributable to depreciation, depletion and amortization
(including amortization or impairment of intangible assets and properties) for
such period (excluding amortization expense attributable to a prepaid cash
expense that was paid in a prior period),
(iv)    any extraordinary, unusual or nonrecurring losses or charges for such
period (other than charges of the type described in clause (a)(xi) below),
(v)    any Non-Cash Charges for such period; provided that any cash payment made
with respect to any Non-Cash Charges added back in computing Consolidated EBITDA
for any prior period pursuant to this clause (a)(v) shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment is made,
(vi)    any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Contract or other derivative
instruments,
(vii)    any unrealized losses for such period attributable to the application
of “mark to market” accounting in respect of Swap Contracts or other derivative
instruments,


9
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(viii)    any gain relating to Swap Contracts associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA in such period
pursuant to clause (c)(iv) below,
(ix)    cash receipts in such period (or any netting arrangements resulting in
reduced cash expenses) not included in Consolidated EBITDA in any prior period
to the extent non-cash gains relating to such receipts were deducted in the
calculation of Consolidated EBITDA pursuant to paragraph (c) below for any
previous period and were not added back,
(x)    accruals and expenses (including rationalization, legal, tax, structuring
and other costs and expenses) related to the Transactions, acquisitions or
issuances of debt or equity permitted under the Credit Documents, whether or not
consummated,
(xi)    restructuring charges, accruals or reserves (including restructuring and
integration costs related to acquisitions and closure of facilities and
adjustments to existing reserves) whether or not classified as restructuring
expense on the consolidated financial statements, in an aggregate amount not to
exceed $55,000,000 for any period of four fiscal quarters,
(xii)    losses on asset sales, disposals or abandonments (other than asset
sales, disposals and abandonments in the ordinary course of business), and
(xiii)    actual net losses resulting from discontinued operations, plus
(b)    Pro Forma Adjustments in connection with acquisitions (including the
Target Acquisition) consummated during such period and Initiatives commenced
during such period; provided that (i) such Pro Forma Adjustments shall be
calculated net of the amount of actual benefits realized and (ii) the aggregate
amount of all amounts under this clause (b) that increase Consolidated EBITDA in
any period shall not exceed, and shall be limited to, fifteen percent (15%) of
Consolidated EBITDA in respect of such period (calculated before giving effect
to such adjustments and all other adjustments to Consolidated EBITDA); and minus
(c)    without duplication and to the extent included in determining such
Consolidated Net Income:
(i)    any extraordinary gains for such period,
(ii)    any non-cash gains for such period, including with respect to write-ups
of assets or goodwill,
(iii)    any gains attributable to the early extinguishment of Indebtedness or
obligations under any Swap Contract,
(iv)    any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Swap Contracts,


10
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(v)    any loss relating to Swap Contracts associated with transactions realized
in the current period that has been reflected in Consolidated Net Income in
prior periods and included in Consolidated EBITDA in such period pursuant to
clause (a)(vii) above,
(vi)    gains on asset sales, disposals or abandonments (other than asset sales,
disposals and abandonments in the ordinary course of business), and
(vii)    actual net gains resulting from discontinued operations;
provided, further that, Consolidated EBITDA for any period shall be calculated
so as to exclude (without duplication of any adjustment referred to above)
non-cash foreign translation gains and losses. 
For purposes of calculating Consolidated EBITDA for any period to determine the
Leverage Ratio, if during such period the Company or any Subsidiary shall have
consummated an acquisition or any Initiative, Consolidated EBITDA for such
period shall be calculated with respect to such period on a Pro Forma Basis,
giving effect to such Initiative.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Consolidated Companies, determined on a consolidated basis in
accordance with GAAP; provided that Consolidated Net Income shall exclude
(a) the net income of any Subsidiary during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period (other than any restriction permitted under Section 8.05),
except that the Company’s equity in any net loss of any such Subsidiary for such
period shall be included in determining Consolidated Net Income and (b) any
income (or loss) for such period of any Person if such Person is not a
Subsidiary, except that the Company’s equity in the net income of any such
Person for such period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to any Consolidated Company as a dividend or other distribution (and in the case
of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Company as described in
clause (a) of this proviso).


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.
“Credit Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, each Guarantor Joinder
Agreement, any Incremental Facility Amendment, any Loan Modification Agreement,
any Refinancing Amendment, any Additional Swing Line Facility Notice, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement, the Agency Fee Letter and the
Joint Fee Letter.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency,


11
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus two
percent (2%) per annum, in each case to the fullest extent permitted by
applicable Laws and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus two percent (2%) per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
applicable Swing Line Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due,
(b) has notified the Company, the Administrative Agent, the L/C Issuer or the
applicable Swing Line Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the applicable Swing Line Lender and each other Lender promptly
following such determination.


12
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.


“Designated Borrower Notice” has the meaning specified in Section 2.16.


“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.16.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.


“Designated Lender” has the meaning specified in Section 2.18.
“Disqualified Institutions” means, on any date, competitors of the Company and
its Subsidiaries or the Target or its Subsidiaries, in each case identified by
name in writing by the Company to the Administrative Agent and the Lenders (by
posting such notice on the Platform) (or an affiliate of such competitor that is
clearly identifiable solely on the basis of the similarity of its name) not less
than three (3) Business Days prior to such date; provided that “Disqualified
Institutions” shall exclude (and, for the avoidance of doubt, the restrictions
set forth in Section 11.06(g) shall no longer apply to) any Person that the
Company has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent and the Lenders (by posting
such notice on the Platform); provided further that the foregoing shall not
apply to any bona fide debt fund that is engaged in making, purchasing, holding
or otherwise investing in commercial loans or similar extensions of credit in
the ordinary course of business and for which no personnel involved with the
relevant competitor or affiliate of a competitor (a) makes investment decisions
or (b) has access to non-public information relating to the Company or its
Subsidiaries.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, the L/C Issuer or the
applicable Swing Line Lender, as the case may be, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.
“Domestic Borrowers” means the Company, any Designated Borrowers that are
identified as Domestic Borrowers on Schedule 2.16 and any Domestic Subsidiary
that becomes a Designated Borrower pursuant to Section 2.16 after the Closing
Date.


“Domestic Loan Party” means any Domestic Borrowers and any Guarantor that is a
Domestic Subsidiary.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
“Domestic Swing Line Lender” means Bank of America in its capacity as provider
of Domestic Swing Line Loans, or any successor swing line lender hereunder.
“Domestic Swing Line Loan” has the meaning specified in Section 2.04(a).
“DQ List” has the meaning specified in Section 11.06(g)(iv).  


13
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 11.06(g).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Revolving Lenders in such market and as to
which a Dollar Equivalent may be readily calculated. If, after the designation
of any currency as an Alternative Currency, any change in currency controls or
exchange regulations or any change in the national or international financial,
political or economic conditions are imposed in the country in which such
currency is issued, result in, in the reasonable opinion of the Administrative
Agent, the Required Revolving Lenders (in the case of any Revolving Loans to be
denominated in such currency), the applicable Swing Line Lender (in the case of
any Swing Line Loan to be denominated in such currency) or the L/C Issuer (in
the case of any Letter of Credit to be denominated in such currency), (a) such
currency no longer being readily available, freely transferable and convertible
into Dollars, (b) a Dollar Equivalent is no longer readily calculable with
respect to such currency, (c) providing the applicable Credit Extension in such
currency is impracticable for the Revolving Lenders, the L/C Issuer or the
applicable Swing Line Lender, as applicable, or (d) such currency no longer
being a currency in which the Required Revolving Lenders, the L./C Issuer or the
applicable Swing Line Lender, as applicable, are willing to make such Credit
Extensions (each of (a), (b), (c), and (d) a “Disqualifying Event”), then the
Administrative Agent shall promptly notify the Revolving Lenders and the
Borrowers, and such country’s currency shall no longer be an Alternative
Currency or a currency otherwise available for Swing Line Loans until such time
as the Disqualifying Event(s) no longer exist. Within five (5) Business Days
after receipt of such notice from the Administrative Agent, the Borrowers shall
repay all Loans in such currency to which the Disqualifying Event applies or
convert such Loans into the Dollar Equivalent of Loans in Dollars, subject to
the other terms contained herein.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment


14
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









or the release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances, (c)
exposure to any Hazardous Substances, (d) the release or threatened release of
any Hazardous Substances into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“Escrow Account” means any account established for the purpose of depositing
funds prior to their being applied towards Certain Funds Purposes.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Base Rate” means:


(a)    for any Interest Period with respect to a Eurocurrency Rate Loan:


(i)    in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate or a
successor thereto as approved by the Administrative Agent (“LIBOR”), as
published on the applicable Bloomberg screen page (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, on the Rate Determination Date, for deposits in the relevant currency,
with a term equivalent to such Interest Period;




15
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(ii)    in the case of a Eurocurrency Rate Loan denominated in Canadian Dollars,
the rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “CDOR Rate”) at or
about 10:00a.m. (Toronto, Ontario time) on the Rate Determination Date with a
term equivalent to such Interest Period;


(iii)    in the case of a Eurocurrency Rate Loan denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid Rate
(“BBSY”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:30 a.m.
(Melbourne, Australia time) on the Rate Determination Date with a term
equivalent to such Interest Period (or if such Interest Period is not equal to a
number of months, with a term equivalent to the number of months closest to such
Interest Period);


(iv)    in the case of a Eurocurrency Rate Loan denominated in New Zealand
Dollars, the rate per annum equal to the Bank Bill Reference Bid Rate (“BKBM”),
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:45 a.m. (Auckland,
New Zealand time) on the Rate Determination Date with a term equivalent to such
Interest Period (or if such Interest Period is not equal to a number of months,
with a term equivalent to the number of months closest to such Interest Period);


(v)    in the case of any other Eurocurrency Rate Loan denominated in a
Non-LIBOR Quoted Currency, the rate designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Revolving Lenders pursuant to Section 1.06(a); and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one (1) month
commencing that day; and


(c)    for all Non-LIBOR Quoted Currencies, the calculation of the applicable
reference rate shall be determined in accordance with market practice;


provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the


16
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Administrative Agent and (ii) if the Eurocurrency Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.


“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:


Eurocurrency Rate =
                 Eurocurrency Base Rate
 
1.00 – Eurocurrency Reserve Percentage



“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in an Alternative Currency or
made to a Foreign Borrower must be Eurocurrency Rate Loans.
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.


“Event of Default” has the meaning specified in Article IX.
“Excluded Domestic Subsidiary” means (a) a Domestic Subsidiary substantially all
the assets of which consist of Equity Interests of Foreign Subsidiaries or (b) a
Domestic Subsidiary that is a direct or indirect Subsidiary of a “controlled
foreign corporation” within the meaning of the Code.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Credit Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 hereof
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Contract, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Contracts for which such Guaranty or
security interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest


17
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding taxes imposed under FATCA. Notwithstanding anything to the contrary
contained in this definition, “Excluded Taxes” shall not include any withholding
tax imposed at any time on payments made by or on behalf of a Foreign Borrower
to any Lender hereunder or under any other Credit Document, provided that such
Lender shall have complied with Section 3.01(e).
“Executive Officer” means (i) any of the Chief Executive Officer, Chief
Financial Officer, Senior Vice President and Treasurer, Treasurer or Senior Vice
President of Finance of the applicable Loan Party or any other officer of such
Loan Party who assumes the duties and responsibilities of any of the foregoing
officers, (ii) solely for purposes of the delivery of incumbency certificates
pursuant to Section 5.01 and the Target Acquisition Documents pursuant to
Section 5.01(g), the secretary or any assistant secretary of a Loan Party, and
(iii) solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by an Executive Officer of a Loan Party shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Executive Officer shall be conclusively presumed to have acted on behalf of such
Loan Party. To the extent requested by the Administrative Agent, each Executive
Officer will provide an incumbency certificate and to the extent requested by
the Administrative Agent, appropriate authorization documentation, in form and
substance satisfactory to the Administrative Agent.
“Existing Credit Agreement” means that certain Syndicated Facility Agreement
dated as of September 11, 2012 (as amended by that certain First Amendment and
Consent dated June 11, 2013 and that certain Second Amendment to Syndicated
Facility Agreement dated June 19, 2015) among the Borrowers, the guarantors
identified therein, the lenders from time to time party thereto and Bank of
America, as administrative agent.
“Existing Letters of Credit” means the letters of credit and letters of
guarantee described on Schedule 1.01.
“Existing Senior Notes” means (i) the 2.99% Series F Senior Promissory Notes due
December 2, 2023 issued under the Note Purchase Agreement, dated as of August
19, 2013, among the Company and the purchasers listed therein, (ii) the 2.39%
Series G Senior Notes due July 29, 2021 issued under the Note Purchase
Agreement, dated as of July 29, 2016, among the Company and the purchasers
listed therein and (iii) the 2.99% Series H Senior Notes due November 30, 2026
issued under the Note Purchase Agreement, dated as of October 17, 2016, among
the Company and the purchasers listed therein.
“Existing Target Indebtedness” means (a) the Revolving Facility Agreement dated
as of November 6, 2014 (as amended, restated, amended and restated,
supplemented, increased or otherwise modified from time to time) among Alize
Bidco Limited, The Royal Bank of Scotland PLC, as Agent and Security Agent and
the lenders party thereto, (b) the Indenture (as amended, restated, amended and
restated, supplemented, increased or otherwise modified from time to time) dated
as of November 19, 2014, among Alliance Automotive Finance plc (formerly, Alize
Finco PLC), as the Issuer, Alize Midco Limited, Alize Bidco Limited, Wilmington
Trust, National Association, as Trustee and The Royal Bank of Scotland PLC, as


18
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Security Agent, relating to (i) the Euro-denominated 6.25% Senior Secured Notes
due December 1, 2021 and (ii) the Euro-denominated Floating Rate Senior Secured
Notes due December 1, 2021, and (c) the syndicated loan facilities of Coler GmbH
& Co. KG in an aggregate principal amount of up to €60,000,000 (to the extent
that the Company elects to repay such loan facilities).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of one-one hundredth of one percent (1/100 of 1%)) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
“Foreign Borrowers” means UAP, any Designated Borrowers that are identified as
Foreign Borrowers on Schedule 2.16 and any Foreign Subsidiary that becomes a
Designated Borrower pursuant to Section 2.16 after the Closing Date.


“Foreign Lender” means with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Foreign Plan” means any pension, profit sharing, deferred compensation, or
other employee benefit plan, program or arrangement maintained by any Foreign
Subsidiary which, under applicable local law, is required to be funded through a
trust or other funding vehicle.
“Foreign Subsidiary” means each Subsidiary that is organized under the laws of a
jurisdiction other than any state of the United States or the District of
Columbia.
“Foreign Swing Line Lenders” means the Australian Swing Line Lender, the
Canadian Swing Line Lender and each Additional Swing Line Lender. The term
“Foreign Swing Line Lender” when used with respect to a Foreign Swing Line Loan
shall refer to the Foreign Swing Line Lender that made such Foreign Swing Line
Loan.
“Foreign Swing Line Loans” means Australian Swing Line Loans, Canadian Swing
Line Loans and Additional Swing Line Loans.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to any Swing Line


19
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Lender, such Defaulting Lender’s Applicable Percentage of the applicable Swing
Line Loans other than any such Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. Notwithstanding the foregoing, inventory buy-back
programs will not be considered to be Guarantees.
“Guaranteed Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01.


“Guarantor Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit 7.13 executed and delivered by a Domestic Subsidiary in
accordance with the provisions of Section 7.13.


“Guarantors” means (a) each Domestic Subsidiary of the Company (other than an
Excluded Domestic Subsidiary) identified as a “Guarantor” on the signature pages
hereto and each other Person that joins as a Guarantor pursuant to Section 7.13,
(b) with respect to the obligations of any Subsidiary under (i) any Swap
Contract between any Swap Bank and any Subsidiary, (ii) any Treasury Management
Agreement between


20
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









any Treasury Management Bank and any Subsidiary, or (iii) the payment and
performance by each Specified Loan Party of its obligations under the Guaranty
with respect to all Swap Obligations, the Company, (c) with respect to the
Obligations of the Foreign Borrowers, the Domestic Borrowers and (d) the
successors and permitted assigns of the foregoing.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.
“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning set forth in Section 2.03(c)(i).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Incremental Facility” has the meaning specified in Section 2.20.
“Incremental Facility Amendment” means an amendment to this Agreement among the
Company, the Incremental Lenders and the Administrative Agent establishing an
Incremental Facility and effecting such other amendments hereto and to the other
Credit Documents as are contemplated by Section 2.20.
“Incremental Lender” means, with respect to any Incremental Facility, each
Person that provides a commitment to such Incremental Facility.
“Incremental Revolving Facility” has the meaning specified in Section 2.20.
“Incremental Term Facility” has the meaning specified in Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money regardless of maturity including all revolving
and term indebtedness and all other lines of credit; (b) all indebtedness of
such Person whether or not in any such case the same was for money borrowed and
regardless of maturity: (i) represented by notes payable, and drafts accepted,
that represent extensions of credit, (ii) constituting obligations evidenced by
bonds, debentures, notes, bankers’ acceptances or similar instruments, or (iii)
constituting purchase money indebtedness, conditional sales contracts, title
retention debt instruments or similar instruments upon which interest charges
are customarily paid or that are issued or assumed as full or partial payments
for property; (c) all Capital Lease Obligations of such Person; (d) all
reimbursement obligations under any standby, trade, or other letters of credit
or acceptances (whether or not drawings thereunder have been then presented for
payment) issued for the account of any such Person or under which such Person is
otherwise obligated; (e) any liquidity facility supporting any receivables or
other asset securitization program (whether or not drawings thereunder are
outstanding) and (f) any guaranty or other contingent obligation in respect of
any obligation described in clauses (a) through (e) above. Notwithstanding the
foregoing, any and all drafts issued under the Vendor Program shall be deemed to
be excluded for all purposes from the definition of “Indebtedness”.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Credit Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.


21
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Initiative” means any Specified Transaction, restructuring, business
optimization activity, cost savings initiative or other similar initiative
(including restructuring charges and any charges and expenses incurred in
connection with capital expenditures for future expansion and business
optimization projects).
“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan bearing interest by reference to the
Base Rate), the last Business Day of each March, June, September and December
and the Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date seven (7) days or
one (1), two (2), three (3) or six (6) months thereafter (to the extent
available in the applicable currency), as selected by the applicable Borrower in
its Loan Notice, or such other period that is twelve months or less requested by
the applicable Borrower and consented to by all of the relevant Lenders;
provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(b)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period with respect to any Loan shall extend beyond the
Maturity Date for such Loan.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Internal Revenue Service” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
“Joint Fee Letter” means the letter agreement, dated as of October 2, 2017,
between the Company, Bank of America, MLPFS and JPMorgan Chase Bank, N.A.


22
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Joint Lead Arrangers” means each of MLPFS, JPMorgan Chase Bank, N.A., SunTrust
Robinson Humphrey, Inc. and Wells Fargo Securities, LLC, each in its capacity as
a joint lead arranger and joint bookrunners.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means (a) Bank of America (through itself or through one of its
designated Affiliates or branch offices), (b) any Revolving Lender that is the
issuer of one or more Existing Letters of Credit solely with respect to such
Existing Letters of Credit, (c) any other willing Revolving Lender (through
itself or one of its designated Affiliates or branch offices) selected by the
Company and reasonably acceptable to the Administrative Agent, as acknowledged
and agreed in writing among such Revolving Lender, the Company and the
Administrative Agent and/or (d) any Canadian L/C Issuer, in each case in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder. The term “L/C Issuer” when used with respect to a
Letter of Credit or the L/C Obligations relating to a Letter of Credit shall
refer to the L/C Issuer that issued such Letter of Credit.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement (including Incremental Lenders) and their successors and assigns and,
as the context requires, includes the Swing Line Lenders. The term “Lender”
shall include any Designated Lender.
“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrowers and the Administrative Agent; which
office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.


23
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be issued in Dollars or
in an Alternative Currency and may be either a commercial letter of credit or a
standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means (a) with respect to Letters of Credit issued
by Bank of America in its capacity as L/C Issuer (including Bank of America,
acting through its Canada branch, in its capacity as a Canadian L/C Issuer), an
amount equal to the lesser of (i) the Aggregate Revolving Commitments and (ii)
$150,000,000 and (b) with respect to Letters of Credit issued by any Canadian
L/C Issuer (other than Bank of America, acting through its Canada branch), an
amount equal to the lesser of (i) the Aggregate Revolving Commitments and (ii)
$10,000,000. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.
“Leverage Ratio” means, as of any date of determination,
(a)    prior to the Term Loan Funding Date, the ratio of (i) Total Funded Debt
as of such date to (ii) Total Capitalization as of such date; and
(b)    on and after the Term Loan Funding Date, the ratio of (i) Total Funded
Debt as of such date to (ii) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company then ended.
“LIBOR” means as specified in the definition of “Eurocurrency Base Rate.”
“LIBOR Quoted Currency” means each of the following currency: Dollars; Euro;
Sterling; and Yen; in each case as long as there is a published LIBOR rate with
respect thereto.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Limited Condition Transaction” means any (a) acquisition or other investment
permitted hereunder by one or more Consolidated Companies whose consummation is
not conditioned on the availability of, or on obtaining, third-party financing
and (b) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment and,
in the case of each of (a) and (b), is designated as a Limited Condition
Transaction by the Company in writing to the Administrative Agent.
“LCT Test Date” means, with respect to a Limited Condition Transaction, the date
of the definitive agreement (or other relevant definitive documentation) for
such Limited Condition Transaction.
“Loan” means an extension of credit by a Lender to a Borrower pursuant to this
Agreement in the form of a Revolving Loan, Term Loan or Swing Line Loan.


24
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Loan Modification Agreement” means a Loan Modification Agreement among the
Borrowers, the Accepting Lenders and the Administrative Agent effecting one or
more Permitted Amendments and such other amendments hereto and to the other
Credit Documents as are contemplated by Section 2.19.
“Loan Modification Offer” has the meaning set forth in Section 2.19(a).
“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or the Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, in each case pursuant to Section
2.02(a), which shall be substantially in the form of Exhibit 2.02 or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by an Executive
Officer of the Company.
“Loan Parties” means, collectively, the Company, UAP, each Guarantor and each
Designated Borrower.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurocurrency market.
“Long Stop Date” means the earlier of (a) March 30, 2018 and (b) the
“Completion” (as defined in the Target Acquisition Agreement) of the Target
Acquisition with or without the use of proceeds from the Term Loan.
“Mandatory Cancellation Event” means the occurrence of any of the following
conditions or events: (a) the Long Stop Date or (b) the termination of the
Target Acquisition Agreement in accordance with its terms.
“Margin Regulations” means Regulation T, Regulation U and Regulation X of the
Board of Governors of the Federal Reserve System, as the same may be in effect
from time to time.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Materially Adverse Effect” means (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Credit Document, or of the ability of any Loan Party to perform its
obligations under any Credit Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Credit Document to which it is a party.
“Material Company” means (a) each Borrower and (b) each other Consolidated
Company that has assets with an Asset Value equal to or greater than twenty
percent (20%) of the aggregate Asset Value of all assets of the Consolidated
Companies measured on a consolidated basis.
“Material Contractual Obligation” of any Person means any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property owned
by it is bound where a failure to comply with such provision, agreement,
instrument or undertaking has or would reasonably be expected to have a
Materially Adverse Effect.


25
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Maturity Date” means (a) prior to the Term Loan Funding Date, June 18, 2022,
and (b) on and after the Term Loan Funding Date, October 30, 2022; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred percent (100%) of the
Outstanding Amount of all L/C Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as a joint lead arranger and joint bookrunner.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“New Senior Notes” means (i) the $120,000,000 Series I Senior Notes due October
30, 2027 issued by the Company, (ii) the €225,000,000 Series J Senior Notes due
October 30, 2024 issued by the Company, (iii) the €250,000,000 Series K Senior
Notes due October 30, 2027 issued by the Company, (iv) the €125,000,000 Series L
Senior Notes due October 30, 2029 issued by the Company and (v) the €100,000,000
Series M Senior Notes due October 30, 2032 issued by the Company.
“New Zealand Dollar” and “NZD$” mean the lawful currency of New Zealand.


“Non-Cash Charges” means any non-cash charges, including (a) any write-off for
impairment of long lived assets (including goodwill, intangible assets and fixed
assets such as property, plant and equipment), or of deferred financing fees or
investments in debt and equity securities, in each case, pursuant to GAAP, (b)
non-cash expenses resulting from the grant of stock options, restricted stock
awards or other equity-based incentives to any director, officer or employee of
the Company or any Subsidiary (excluding, for the avoidance of doubt, any cash
payments of income taxes made for the benefit of any such Person in
consideration of the surrender of any portion of such options, stock or other
incentives upon the exercise or vesting thereof), (c) any non-cash charges
resulting from (i) the application of purchase accounting or (ii) investments in
minority interests in a Person, to the extent that such investments are subject
to the equity method of accounting; provided that Non-Cash Charges shall not
include additions to bad debt reserves or bad debt expense and any noncash
charge that results from the write-down or write-off of accounts receivable, (d)
the non-cash impact of accounting changes or restatements, (e) non-cash charges
and expenses resulting from pension adjustments and (f) any non-cash expenses
and costs that result from the issuance of stock-


26
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









based awards, partnership interest-based awards and similar incentive based
compensation awards or arrangements.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Note” has the meaning specified in Section 2.11(a).
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by an Executive
Officer.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between any Loan Party or any Subsidiary
and any Swap Bank and (b) all obligations under any Treasury Management
Agreement between any Loan Party or any Subsidiary and any Treasury Management
Bank; provided, that Obligations of a Guarantor shall exclude any Excluded Swap
Obligations of such Guarantor.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Commitments” means Other Revolving Commitments and/or Other Term Loan
Commitments.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).


27
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Other Loans” means one or more Classes of Other Revolving Loans and/or Other
Term Loans that result from a Refinancing Amendment.
“Other Revolving Commitments” means one or more Classes of revolving commitments
hereunder that result from a Refinancing Amendment.
“Other Revolving Loans” means one or more Classes of revolving loans that result
from a Refinancing Amendment.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Other Term Loan Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.
“Other Term Loans” means one or more Classes of term loans that result from a
Refinancing Amendment.
“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer or the applicable Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent,
the L/C Issuer or the applicable Swing Line Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“Patriot Act” has the meaning specified in Section 11.17.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.


28
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Permitted Amendment” means an amendment to this Agreement and the other Credit
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.19, providing for an extension of the Maturity Date and/or
amortization applicable to the Loans and/or Commitments of the Accepting Lenders
of a relevant Class and, in connection therewith, may also provide for (a)(i) a
change in the Applicable Rate with respect to the Loans and/or Commitments of
the Accepting Lenders subject to such Permitted Amendment and/or (ii) a change
in the fees payable to, or the inclusion of new fees to be payable to, the
Accepting Lenders in respect of such Loans and/or Commitments, (b) in the case
of the Term Loan, changes to any prepayment premiums with respect to the
applicable Loans and Commitments of a relevant Class, (c) such amendments to
this Agreement and the other Credit Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Credit Documents to each new “Class” of
loans and/or commitments resulting therefrom and (d) additional amendments to
the terms of this Agreement applicable only to the applicable Loans and/or
Commitments of the Accepting Lenders that either (i) are less favorable to such
Accepting Lenders than the terms of this Agreement prior to giving effect to
such Permitted Amendments or (ii) only apply after the latest Maturity Date in
effect immediately prior to giving effect to such Permitted Amendments and, in
each case, that are reasonably acceptable to the Administrative Agent.
“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.02.
“Permitted Refinancings” means, with respect to any Indebtedness, any
refinancing thereof; provided that the principal amount of such refinancing
Indebtedness shall not exceed the principal amount of the Indebtedness being
refinanced plus the amount of accrued and unpaid interest of the refinanced
Indebtedness and fees, expenses and premiums payable in connection with such
refinancing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 7.09.
“Post-Transaction Period” means, (a) with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated and (b)
with respect to any other Initiative, the period beginning on the date on which
such Initiative commences and ending on the last day of the fourth full
consecutive fiscal quarter following the date on which such Initiative
commences.
“PPS Law” means (a) the PPSA, (b) any regulation or subordinated legislation
made under or corresponding to the PPSA; and (c) any amendment made at any time
to any other legislation, regulation or subordinated legislation as a
consequence of the PPSA or any regulation or subordinated legislation made under
or corresponding to the PPSA.
“PPSA” means the Personal Property Securities Act 2009 (Cth).
“Pro Forma Adjustment” means, with respect to any Initiative, for any period,
the pro forma increase or decrease (for the avoidance of doubt, net of any such
increase or decrease actually realized) in Consolidated


29
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









EBITDA (including the portion thereof attributable to any assets (including
Equity Interests) sold or acquired) from cost savings, operating expense
reductions, business optimization projects and other cost synergies (in each
case net of amounts actually realized and costs incurred to achieve the same),
in each case, related to such Initiative that are reasonably identifiable,
factually supportable and projected by the Company in good faith to result
within the applicable Post-Transaction Period from actions taken or with respect
to which substantial steps have been taken or are expected to be taken (in the
good faith determination of the Company) within (a) in the case of any Specified
Transaction, the four full consecutive fiscal quarters after the date of
consummation of such Specified Transaction and (b) in the case of any other
Initiative, four full consecutive fiscal quarters after commencement of such
Initiative, as applicable; provided that, the cost savings and synergies related
to such actions or such additional costs, as applicable, may be assumed, for
purposes of projecting such pro forma increase or decrease to such Consolidated
EBITDA to be realized on a “run-rate” basis during the entirety, or, in the case
of, additional costs, as applicable, to be incurred during the entirety of any
fiscal quarters of the Company included in such period; provided further that
any such pro forma increase or decrease to Consolidated EBITDA shall be (i)
without duplication for cost savings, synergies or additional costs already
included in EBITDA for such period and (ii) made in any fiscal quarter that does
not commence after the Post-Transaction Period.
“Pro Forma Basis” and “Pro Forma Compliance” means, with respect to compliance
with any test or covenant hereunder required by the terms of this Agreement to
be made on a Pro Forma Basis, that (a) to the extent applicable, the Pro Forma
Adjustment shall have been made (subject, for the avoidance of doubt, to the
limitations set forth in clause (b) of the definition of the term “Consolidated
EBITDA”) and (b) all Initiatives or the following transactions in connection
therewith shall be deemed to have occurred as of (or commencing with) the first
day of the applicable period of measurement in such test or covenant: (i) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Initiative (A) in the case of a disposition of all or
substantially all Equity Interests in any Subsidiary or any division, product
line, or facility used for operations of the Company or any of the Subsidiaries,
shall be excluded, and (B) in the case of an acquisition or investment described
in the definition of the term “Specified Transaction”, shall be included, (ii)
any prepayment, repayment, retirement, redemption or satisfaction of
Indebtedness, and (iii) any Indebtedness incurred or assumed by the Company or
any of the Subsidiaries in connection therewith; provided that, without limiting
the application of the Pro Forma Adjustment pursuant to clause (a) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with (and subject to
applicable limitations included in) the definition of the term “Consolidated
EBITDA” and give effect to operating expense reductions that are (1) (x)
directly attributable to such transaction, (y) expected to have a continuing
impact on the Company and the Subsidiaries and (z) factually supportable or (2)
otherwise consistent with the definition of the term “Pro Forma Adjustment.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 7.09.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank


30
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









market, as determined by the Administrative Agent; provided that to the extent
such market practice is not administratively feasible for the Administrative
Agent, then “Rate Determination Date” means such other day as otherwise
reasonably determined by the Administrative Agent).
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Company
executed by each of (a) the Loan Parties, (b) the Administrative Agent and (c)
each Additional Lender and Lender that agrees to provide any portion of the
Other Loans or Other Commitments being incurred or provided pursuant thereto, in
accordance with Section 2.21.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender therefor or the L/C Issuer, as the case may be, in making such
determination.
“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Exposures representing more than fifty percent (50%) of the
Revolving Credit Exposures of all Revolving Lenders. The Revolving Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Revolving Lenders at any time; provided that, the amount of any participation in
any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Revolving
Lender shall be deemed to be held by the Lender that is the Swing Line Lender
therefor or the L/C Issuer, as the case may be, in making such determination.
“Requirement of Law” for any Person means the articles or certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Revolving Lenders shall require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such


31
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Letter of Credit having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency,
(iv) in the case of the Existing Letters of Credit, the Closing Date, and (v)
such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Revolving Lenders shall require.
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Company pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including as such amount may be increased on the
Term Loan Funding Date pursuant to Section 2.06(a)).
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in L/C Obligations and Swing Line Loans at
such time.
“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time, or (b) if
the Revolving Commitments have terminated or expired, any Lender that has
Revolving Credit Exposure.
“Revolving Loan” has the meaning specified in Section 2.01(b).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, the L/C Issuer or the applicable Swing
Line Lender, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.
“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury, the
Australian Department of Foreign Affairs and Trade or other relevant sanctions
authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Shareholders’ Equity” shall mean, as at any date of determination,
shareholders’ equity of the Consolidated Companies determined on a consolidated
basis in conformity with GAAP, excluding any pension and other post-retirement
benefits liability adjustments recorded as a component of other comprehensive
income in accordance with GAAP.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.




32
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Specified Acquisition Agreement Representations” means with respect to any
acquisition or other investment permitted hereunder, such of the representations
and warranties made by, or with respect to, the applicable entity to be acquired
and its Subsidiaries in the applicable acquisition or investment agreement as
are material to the interests of the lenders providing the Incremental Facility,
but only to the extent that the Company (or its applicable Affiliates) have the
right to terminate its (or their) obligations under such agreement or to decline
to consummate such transaction as a result of a breach of any one or more of
such representations and warranties in such agreement.


“Specified Loan Party” has the meaning specified in Section 4.08.
“Specified Representations” means the following representations and warranties,
in each case solely as they relate to the Loan Parties: Sections 6.01(i), (ii)
and (iii), 6.02 (solely with respect to corporate power and authority), 6.03,
6.04 (only with respect to the Organization Documents of the Loan Parties),
6.06(a), 6.07, 6.18 (as of the date of the applicable Incremental Term Facility
with respect to the incurrence of such Incremental Term Facility), 6.23, 6.25
and 6.27 (solely with respect to the use of the proceeds of such Incremental
Facility on the funding date).
“Specified Transaction” means, with respect to any period, any investment,
acquisition, disposition, incurrence, assumption or repayment of Indebtedness
(including the incurrence of Incremental Term Facilities) or other event that by
the terms of this Agreement requires Pro Forma Compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party or any
Subsidiary and (b) any Lender on the Closing Date or Affiliate of such Lender
that is party to a Swap Contract with any Loan Party or any Subsidiary in
existence on the Closing Date; provided, however, that for any Swap Bank to
obtain the benefits of Section 9.15 or the Guaranty on any date of determination
by the Administrative Agent, the applicable Swap Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Guaranteed Party Designation Notice to the Administrative Agent
prior to such date of determination.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts,


33
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Swap Obligation” means with respect to any Guarantor to any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swing Line Lenders” means the Domestic Swing Line Lender and the Foreign Swing
Line Lenders. The term “Swing Line Lender” when used with respect to a Swing
Line Loan shall refer to the Swing Line Lender that made such Swing Line Loan.


“Swing Line Loans” means the Domestic Swing Line Loans and the Foreign Swing
Line Loans.


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(e) which shall be substantially in the form of
Exhibit 2.04 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent pursuant), appropriately
completed and signed by an Executive Officer of the applicable Borrower.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $300,000,000
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.
“Synthetic Lease Obligations” means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
“Target” means, collectively, (a) Alize LuxCo 1 S.à r.l., a private limited
liability company (société à responsabilité limitée) organized under the laws of
the Grand Duchy of Luxembourg, with registered office at 2-4, rue Eugène
Ruppert, L-2453 Luxembourg, Grand Duchy of Luxembourg, and registered with the
Luxembourg Register of Commerce and Companies under number B 189378 and (b)
Manalliance, a private limited liability company (société à responsabilité
limitée) organized under the laws of the Grand Duchy of Luxembourg, with
registered office at 2-4, rue Eugène Ruppert, L-2453 Luxembourg, Grand Duchy of
Luxembourg, and registered with the Luxembourg Register of Commerce and
Companies under number B 189559.
“Target Acquisition” means the Acquisition by the “Sellers” (as defined in the
Target Acquisition Agreement) of all of the outstanding shares of the Target.


34
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Target Acquisition Agreement” means that certain Sale and Purchase Agreement
relating to the Alliance Automotive group, dated September 22, 2017, by and
between the sellers identified therein and GPC Europe Acquisition Co. Limited, a
company registered in England and Wales with company number 1097301, with
registered office at Suite 1, 3rd Floor 11-12 St James’ Square, London, SW1Y
4LB, United Kingdom, as the purchaser thereunder, as in effect on the Closing
Date.
“Target Acquisition Documents” means (a) the Target Acquisition Agreement and
(b) the warranty agreement, dated September 22, 2017, between certain warrantors
and the “Purchaser” (as defined in the Target Acquisition Agreement), in each
case, as amended, modified and supplemented to the extent permitted hereunder.
“TARGET Day” means any day on which the Trans‑European Automated Real‑time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Tax Act” means the Income Tax Assessment Act 1936 (Commonwealth of Australia).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to a Borrower pursuant to Section 2.01(a) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01. The Term Loan Commitment
of all of the Lenders on the Closing Date shall be One Billion One Hundred
Million Dollars ($1,100,000,000).


“Term Loan” has the meaning specified in Section 2.01(a).


“Term Loan Funding Date” means the date of satisfaction of the conditions in
Section 5.02 (for the avoidance of doubt, the parties hereto acknowledge that
the Term Loan Funding Date and the Closing Date may be the same date).
“Total Capitalization” means, as of any date of determination, the sum of Total
Funded Debt and Shareholders’ Equity.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and Outstanding Amount of the Term Loan
of such Lender at such time.
“Total Funded Debt” means, as of any date, the aggregate principal amount of
Indebtedness of the Consolidated Companies on a consolidated basis outstanding
as of such date, in the amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP,
consisting of (a) Indebtedness for borrowed money, (b) all obligations
(contingent or otherwise) under letters of credit, (c) the principal portion of
obligations in respect of Capital Lease Obligations and (d) without duplication,
Guarantees in respect of any Indebtedness described in the foregoing clauses (a)
through (c).
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.


35
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Transactions” means, collectively, (a) the consummation of the Target
Acquisition, (b) the repayment of Existing Target Indebtedness and to the extent
applicable, termination of hedging arrangements related thereto and (c) the
incurrence of Indebtedness under the New Senior Notes to finance the Target
Acquisition and pay fees and expenses related thereto.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.
“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party or any Subsidiary and (b) any Lender on the
Closing Date or Affiliate of such Lender that is a party to a Treasury
Management Agreement with any Loan Party or any Subsidiary in existence on the
Closing Date; provided, however, that for any Treasury Management Bank to obtain
the benefits of Section 9.15 or the Guaranty on any date of determination by the
Administrative Agent, the applicable Treasury Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Guaranteed Party Designation Notice to the Administrative Agent
prior to such date of determination.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UAP” has the meaning specified in the introductory paragraph hereto.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(IV).
“Vendor Program” means any supplier receivables purchase program for the benefit
of the Company or any of its Subsidiaries that is provided by a Lender.
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


36
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









“Yen” and “¥” mean the lawful currency of Japan.

1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.



1.03    Accounting Terms.
(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements.
(b)    Changes in GAAP. The Company will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 7.09(c).
If at any time any change in GAAP (including the adoption of IFRS) would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and


37
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
(c)    FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

1.04    Rounding.
Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Credit Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent, the L/C Issuer or the applicable Swing
Line Lender, as applicable.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent, the L/C Issuer or the applicable Swing Line Lender, as applicable.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.06    Additional Alternative Currencies.  


38
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(a)    The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is an Eligible Currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and the Revolving Lenders;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Revolving Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Revolving Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.
(c)    Any failure by a Revolving Lender or the L/C Issuer, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Lender or the L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Lenders consent to making Eurocurrency Rate Loans in
such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans; and if the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company. Any specified
currency of an Existing Letter of Credit that is neither Dollars nor one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.

1.07    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.


39
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.09    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

ARTICLE II    

COMMITMENTS AND CREDIT EXTENSIONS

2.01    Loans and Commitments.
(a)    Term Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term Loan”) to
the Company in Dollars in a single advance on the Term Loan Funding Date in a
principal amount equal to the Term Loan Commitment of such Lender. Amounts
repaid on the Term Loan may not be reborrowed. The Term Loan may consist of Base
Rate Loans or Eurocurrency Rate Loans, or a combination thereof, as further
provided herein.
(b)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to any of the Borrowers in Dollars or in one or more
Alternative Currencies from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans denominated in Dollars may be Base Rate Loans or Eurocurrency
Rate Loans, or a combination thereof, as further provided herein. All Revolving
Loans denominated in an Alternative Currency or made to a Foreign Borrower must
be Eurocurrency Rate Loans.


40
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrowers’
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days (or
two (2) Business Days in the case of the advance of Revolving Loans on the
Closing and the advance of the Term Loan on the Term Loan Funding Date) prior to
the requested date of any Borrowing of, conversion to or continuation of,
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four (4)
Business Days (or five (5) Business Days in the case of the Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies and (iii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Company wishes to request Eurocurrency Rate Loans having an Interest Period
other than seven (7) days or one (1), two (2), three (3) or six (6) months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five (5) Business Days (or six (6) Business Days in the case of a Special
Notice Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the relevant
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., (i) three (3) Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) four (4) Business Days
(or five (5) Business Days in the case of a Special Notice Currency) prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, the Administrative Agent shall
notify the Company (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the relevant Lenders.
Each telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof (or, in connection with any conversion or continuation of the
Term Loan, if less, the entire principal amount outstanding). Except as provided
in Sections 2.03(c) and 2.04(f), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, in connection with any conversion or
continuation of the Term Loan, if less, the entire principal amount
outstanding). Each Loan Notice (whether telephonic or written) shall specify (i)
whether the Company is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, (vi) the currency of the Loans to be
borrowed, and (vii) if applicable, the Designated Borrower. If the Company fails
to specify a currency in a Loan Notice requesting a Borrowing, the Loans so
requested shall be made in Dollars. If the Company fails to specify a Type of a
Loan in a Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in the
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any Loan Notice, but fails to


41
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each relevant Lender of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each relevant Lender of the details of any automatic conversion to
Base Rate Loans or continuation of Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Borrowing, each relevant Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m. in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 5.03
(or, if such Borrowing is the initial Credit Extension, Section 5.02), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and acceptable to) the
Administrative Agent by the Company; provided, however, that if, on the date the
Loan Notice with respect to such Borrowing denominated in Dollars is given by
the Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Company as provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Revolving Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(d)    The Administrative Agent shall promptly notify the Company and the
relevant Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect with respect to all
Revolving Loans and three (3) Interest Periods in effect with respect to the
Term Loan.

2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section


42
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the date that is seven (7) days prior to the Maturity Date
then in effect (or, if such day is not a Business Day, the next preceding
Business Day), to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Company or its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Furthermore, each Revolving Lender acknowledges and
confirms that it has a participation interest in the liability of the L/C Issuer
under the Existing Letters of Credit in a percentage equal to its Applicable
Percentage of the Revolving Loans. The Company’s reimbursement obligations in
respect of the Existing Letters of Credit, and each Revolving Lender’s
obligations in connection therewith, shall be governed by the terms of this
Agreement.
(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or
(B)    the expiry date of such requested Letter of Credit would occur after the
Maturity Date, unless all the Revolving Lenders have approved such expiry date
or the Company has Cash Collateralized or otherwise secured its obligations with
respect thereto to the satisfaction of the L/C Issuer in its sole discretion.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose


43
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000
(or such lesser amount as may be agreed by the L/C Issuer in its sole
discretion);
(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative


44
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by an Executive Officer of the Company. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least five (5) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Company or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.
(iii)    If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed


45
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time for up to twelve (12) months; provided, however, that the L/C Issuer shall
not permit any such extension if (A) the L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven (7) Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Company that one or more of the applicable conditions specified in Section
5.03 is not then satisfied, and in each case directing the L/C Issuer not to
permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Company
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company and the Administrative Agent of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Company shall
reimburse the L/C Issuer either directly or through the Administrative Agent in
an amount equal to the amount of such drawing and in the applicable currency. If
the Company fails to so reimburse the L/C Issuer by such time, the L/C Issuer
shall notify the Administrative Agent and the Administrative Agent shall
promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.03


46
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(other than the delivery of a Loan Notice) and provided that, after giving
effect to such Borrowing, the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments. Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 5.03
cannot be satisfied or for any other reason, the Company shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Revolving Lender’s payment to the Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.03. For the avoidance of doubt,
the parties hereto agree that the obligation of the Revolving Lenders hereunder
to reimburse the L/C Issuer for any Unreimbursed Amount with respect to any
Letter of Credit shall terminate on the Maturity Date with respect to any
drawings occurring after that date.
(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.03 (other than delivery by the Company of a Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


47
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in Dollars and in the same
funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Credit Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection


48
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP or the UCP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Revolving Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving


49
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Company may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Company, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit unless
the L/C Issuer is prevented or prohibited from so paying as a result of any
order or directive of any court or other Governmental Authority. In furtherance
and not in limitation of the foregoing, the L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Company when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Company for, and the L/C Issuer’s rights and remedies against the Company shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter
of Credit Fee”) (i) for each commercial Letter of Credit equal to 0.20% per
annum times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit, and (ii) for each standby Letter of Credit equal to
the Applicable Rate times the Dollar Equivalent of the daily maximum amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on


50
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









the Maturity Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders while any Event of Default exists or at any time
the Default Rate is in effect, all Letter of Credit Fees shall accrue at the
Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in the Agency Fee Letter (or as otherwise agreed between the
applicable L/C Issuer and the Company), computed on the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Company and the L/C Issuer,
computed on the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the Agency Fee Letter (or as otherwise agreed
between the applicable L/C Issuer and the Company), computed on the Dollar
Equivalent of the actual daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit) and on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. In
addition, the Company shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Company hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Company, and that
the Company’s business derives substantial benefits from the businesses of such
Subsidiaries.
(l)    Existing Letters of Credit. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
(m)    Reporting by L/C Issuers. Each L/C Issuer (other than an Affiliate of the
Administrative Agent) shall (i) notify the Administrative Agent of the issuance
of any Letter of Credit in order for such Letter of Credit to be deemed issued
pursuant to this Agreement and (ii) provide periodic reports (and
reconciliation) to the Administrative Agent with respect to its outstanding
Letters of Credit.


51
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










2.04    Swing Line Loans.
(a)    Domestic Swing Line Facility. Subject to the terms and conditions set
forth herein, the Domestic Swing Line Lender, in reliance upon the agreements of
the other Revolving Lenders set forth in this Section 2.04, may in its sole
discretion make loans in Dollars (each such loan, a “Domestic Swing Line Loan”)
to any Domestic Borrower from time to time on any Business Day during the
Availability Period; provided, however, that after giving effect to any Domestic
Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (ii) the aggregate principal amount of all
Swing Line Loans at any time outstanding shall not exceed the Swing Line
Sublimit, (iii) the Revolving Credit Exposure of any Revolving Lender shall not
exceed such Revolving Lender’s Revolving Commitment, (iv) no Domestic Borrower
shall use the proceeds of any Domestic Swing Line Loan to refinance any
outstanding Domestic Swing Line Loan, and (v) the Domestic Swing Line Lender
shall not be under any obligation to make any Domestic Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Domestic Borrowers may borrow under this Section 2.04(a),
prepay under Section 2.05, and reborrow under this Section 2.04(a). Immediately
upon the making of a Domestic Swing Line Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Domestic Swing Line Lender a risk participation in such Domestic Swing Line
Loan in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Domestic Swing Line Loan.
(b)    Canadian Swing Line Facility. Subject to the terms and conditions set
forth herein, the Canadian Swing Line Lender, in reliance upon the agreements of
the other Revolving Lenders set forth in this Section 2.04, shall make loans in
Canadian Dollars (each such loan, a “Canadian Swing Line Loan”) to any Canadian
Borrower from time to time on any Business Day during the Availability Period;
provided, however, that after giving effect to any Canadian Swing Line Loan, (i)
the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the aggregate principal amount of all Swing Line Loans at any
time outstanding shall not exceed the Swing Line Sublimit, (iii) the Revolving
Credit Exposure of any Revolving Lender shall not exceed such Revolving Lender’s
Revolving Commitment, (iv) no Canadian Borrower shall use the proceeds of any
Canadian Swing Line Loan to refinance any outstanding Canadian Swing Line Loan,
and (v) the Canadian Swing Line Lender shall not be under any obligation to make
any Canadian Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Canadian Borrowers may borrow
under this Section 2.04(b), prepay under Section 2.05, and reborrow under this
Section 2.04(b). Immediately upon the making of a Canadian Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Canadian Swing Line Lender a risk participation in
such Canadian Swing Line Loan in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Canadian Swing
Line Loan.
(c)    Australian Swing Line Facility. Subject to the terms and conditions set
forth herein, the Australian Swing Line Lender, in reliance upon the agreements
of the other Revolving Lenders set forth in this Section 2.04(c), shall make
loans in Australian Dollars (each such loan, an “Australian Swing Line Loan”) to
any Australian Borrower from time to time on any Business Day during the
Availability Period; provided, however, that after giving effect to any
Australian Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate principal amount
of all Swing Line Loans at any time outstanding shall not exceed the Swing Line
Sublimit, (iii) the Revolving Credit Exposure of any Revolving Lender shall not
exceed such Revolving Lender’s Revolving Commitment, (iv) no Australian Borrower
shall use the proceeds of any Australian Swing Line Loan to refinance any


52
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









outstanding Australian Swing Line Loan, (v) the Australian Swing Line Lender
shall not be under any obligation to make any Australian Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure and (vi) the Australian Swing Line Lender shall not be under any
obligation to make any Australian Swing Line Loan in excess of AUD$30,000,000 or
such greater amount agreed, in writing, by the Australian Swing Line Lender (the
“Australian Swing Line Sublimit”). Within the foregoing limits, and subject to
the other terms and conditions hereof, the Australian Borrowers may borrow under
this Section 2.04(c), prepay under Section 2.05, and reborrow under this Section
2.04(c). Immediately upon the making of an Australian Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Australian Swing Line Lender a risk participation
in such Australian Swing Line Loan in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Australian
Swing Line Loan.
(d)    Additional Swing Line Facility. Subject to the terms and conditions set
forth herein, the Additional Swing Line Lender under an Additional Swing Line
Facility, in reliance upon the agreements of the other Revolving Lenders set
forth in this Section 2.04, shall make loans under such Additional Swing Line
Facility in the applicable currencies for such Additional Swing Line Facility
(each such loan, an “Additional Swing Line Loan”) to the applicable Foreign
Borrowers for such Additional Swing Line Facility from time to time on any
Business Day during the Availability Period; provided, however, that after
giving effect to any such Additional Swing Line Loan, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (ii) the
aggregate principal amount of all Swing Line Loans at any time outstanding shall
not exceed the Swing Line Sublimit, (iii) the Revolving Credit Exposure of any
Revolving Lender shall not exceed such Revolving Lender’s Revolving Commitment,
(iv) no Foreign Borrower shall use the proceeds of any Additional Swing Line
Loan to refinance any outstanding Additional Swing Line Loan, (v) such
Additional Swing Line Lender shall not be under any obligation to make any
Additional Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure and (vi) such Additional Swing Line Lender
shall not be under any obligation to make any Additional Swing Line Loan in
excess of the Additional Swing Line Loan Sublimit, if any, applicable to such
Additional Swing Line Facility. Within the foregoing limits, and subject to the
other terms and conditions hereof, the applicable Foreign Borrowers may borrow
under this Section 2.04(d), prepay under Section 2.05, and reborrow under this
Section 2.04(d). Immediately upon the making of an Additional Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Additional Swing Line
Lender a risk participation in such Additional Swing Line Loan in an amount
equal to the product of such Revolving Lender’s Applicable Percentage times the
amount of such Additional Swing Line Loan.
(e)    Borrowing Procedures. Each Borrowing of a Swing Line Loan shall be made
upon any Borrower’s irrevocable notice to the applicable Swing Line Lender and
the Administrative Agent, which may be given by (A) telephone or (B) a Swing
Line Loan Notice. Each such notice must be received by the Administrative Agent
and the applicable Swing Line Lender not later than (i) 1:00 p.m., in the case
of notices to the Domestic Swing Line Lender, and (ii) such time as specified by
the Administrative Agent and the applicable Swing Line Lender, in the case of
notices to any Foreign Swing Line Lender, on the requested borrowing date, and
shall specify (i) the currency and amount to be borrowed, which shall be a
minimum principal amount equal to the Dollar Equivalent of $250,000 and integral
multiples of the Dollar Equivalent of $100,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the applicable Swing Line
Lender and the Administrative Agent of a Swing Line Loan Notice. Promptly after
receipt by a Swing Line Lender of any Swing Line Loan Notice, such Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,


53
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









if not, such Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the applicable Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Lender) prior to
(i) 2:00 p.m., in the case of notices to the Domestic Swing Line Lender and (ii)
such time as specified by the Administrative Agent and the applicable Swing Line
Lender, in the case of notices to any Foreign Swing Line Lender, on the date of
the proposed Borrowing of Swing Line Loans (A) directing such Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), (b), (c) or (d) or (B)
that one or more of the applicable conditions specified in Article V is not then
satisfied, then, subject to the terms and conditions hereof, such Swing Line
Lender will, not later than (i) 3:00 p.m., in the case of Domestic Swing Line
Loans and (ii) such time specified by the Administrative Agent and the
applicable Swing Line Lender, in the case of any Foreign Swing Line Loan, on the
borrowing date specified in such Swing Line Loan Notice, make the amount of such
Swing Line Loan available to the applicable Borrower.
(f)    Refinancing of Swing Line Loans.
(i)    The Domestic Swing Line Lender at any time in its sole discretion may
request, on behalf of the applicable Domestic Borrower (which hereby irrevocably
requests and authorizes the Domestic Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Revolving Loan that is a Base Rate
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Domestic Swing Line Loans then outstanding. Each Foreign Swing Line Lender at
any time in its sole discretion may request, on behalf of the applicable Foreign
Borrower (which hereby irrevocably requests and authorizes such Foreign Swing
Line Lender to so request on its behalf), that each Revolving Lender make a
Revolving Loan that is a Eurocurrency Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of the then outstanding Foreign
Swing Line Loans made by such Foreign Swing Line Lender to such Foreign Borrower
and in the currency of such Foreign Swing Line Loans. Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Eurocurrency Rate Loans, but subject to the conditions set forth in
Section 5.03 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. The applicable Swing Line Lender
shall furnish the Company with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Loan Notice and in the currency specified in such Loan Notice available
to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the applicable Swing Line Lender
at the Administrative Agent’s Office for payments denominated in the applicable
currency not later than 1:00 p.m., in the case of any Revolving Loan denominated
in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Revolving Loan denominated in an
Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice, whereupon, subject to Section 2.04(f)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Revolving Loan to the Company in such amount and currency. The Administrative
Agent shall remit the funds so received and in the currency received to the
applicable Swing Line Lender.


54
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(f)(i), the request
for Revolving Loans submitted by the applicable Swing Line Lender as set forth
herein shall be deemed to be a request by the applicable Swing Line Lender that
each of the Revolving Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Lender’s payment to the Administrative Agent for
the account of the applicable Swing Line Lender pursuant to Section 2.04(f)(i)
shall be deemed payment in respect of such participation.
(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable Swing Line Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this Section
2.04(f) by the time specified in Section 2.04(f)(i), such Swing Line Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by such Swing Line Lender in accordance with
banking industry rules on interbank compensation. A certificate of the
applicable Swing Line Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(f) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the applicable Swing Line Lender,
the applicable Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(f) is subject to the conditions set forth in Section 5.03. No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the applicable Borrower to repay Swing Line Loans, together with
interest as provided herein.
(g)    Repayment of Participations.
(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by such Swing Line Lender.
(ii)    If any payment received by a Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Revolving Lender shall pay such Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned,


55
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









at a rate per annum equal to the applicable Overnight Rate. The Administrative
Agent will make such demand upon the request of the applicable Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.
(h)    Interest for Account of Swing Line Lender. Each Swing Line Lender shall
be responsible for invoicing the applicable Borrower for interest on the Swing
Line Loans made by such Swing Line Lender. Until each Revolving Lender funds its
Revolving Loans or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender that made such Swing Line Loan.
(i)    Payments Directly to Swing Line Lenders. The applicable Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender that made such Swing Line Loan.

2.05    Prepayments.
(a)    Voluntary Prepayments.
(i)    Revolving Loans and Term Loan. Each Borrower may, upon delivery from the
Company to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Revolving Loans and the Term Loan in
whole or in part without premium or penalty; provided that such notice must be
in a form acceptable to the Administrative Agent and, provided further that (A)
such notice must be received by the Administrative Agent not later than 11:00
a.m. (1) three (3) Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Dollars, (2) four Business Days (4) (or five (5), in
the case of prepayment of Loans denominated in Special Notice Currencies) prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies and (3) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); (C)
any prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (D) any prepayment of Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid; provided, that such notice of prepayment may
state that such notice is conditioned on the satisfaction of one or more
conditions precedent, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified date) if
such condition is not satisfied. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Company and has not been revoked by the Company on or prior to the specified
date, the applicable Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the


56
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Term Loan pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments of the Term Loan in direct order of maturity (or such
other order as may be specified by the Company). Subject to Section 2.15, each
such prepayment shall be applied to the relevant Lenders in accordance with
their respective Applicable Percentages.
(ii)    Swing Line Loans. The Company may, upon delivery to the applicable Swing
Line Lender of a Notice of Loan Prepayment (with a copy to the Administrative
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the applicable Swing Line Lender and the applicable
Administrative Agent not later than (A) 1:00 p.m., in the case of notices to the
Domestic Swing Line Lender and (B) such time as specified by the Administrative
Agent and the applicable Swing Line Lender in the case of notices to any Foreign
Swing Line Lender, and (ii) any such prepayment shall be in a minimum principal
amount equal to the Dollar Equivalent of $250,000 or a whole multiple of the
Dollar Equivalent of $100,000 in excess thereof (or, if less, the entire
principal thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Company, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.
(b)    Mandatory Prepayments of Loans. If for any reason the (i) Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect (or one hundred five percent (105%) of the Aggregate Revolving
Commitments then in effect if such excess results from a calculation made on a
Revaluation Date), (ii) the aggregate principal amount of L/C Obligations at any
time exceed the Letter of Credit Sublimit (or one hundred five percent (105%) of
the Letter of Credit Sublimit then in effect if such excess results from a
calculation made on a Revaluation Date), (iii) the aggregate principal amount of
Swing Line Loans at any time exceeds the Swing Line Sublimit, (iv) the aggregate
principal amount of Australian Swing Line Loans at any time exceeds the
Australian Swing Line Sublimit, or (v) the aggregate principal amount of
Additional Swing Line Loans at any time exceeds the Additional Swing Line Loan
Sublimit, if any, applicable to the applicable Additional Swing Line Facility,
the applicable Borrower shall make immediate prepayment on the Loans and/or Cash
Collateralize the L/C Obligations in an amount equal to such excess; provided,
however, that except as relates to clause (ii) above, L/C Obligations will not
be Cash Collateralized hereunder until the Revolving Loans and Swing Line Loans
have been paid in full.
(c)    Mandatory Prepayment of Term Loan Due to a Mandatory Cancellation Event.
If after the advance of the Term Loan on the Term Loan Funding Date a Mandatory
Cancellation Event occurs or exists then the Company shall make immediate
prepayment of the Term Loan in full.



2.06    Increase of Aggregate Revolving Commitments; Termination or Reduction of
Commitments.
(a)    Increase of Aggregate Revolving Commitments. On the Term Loan Funding
Date concurrent with (and subject to) the advance of the Term Loan, the
Aggregate Revolving Commitments shall automatically increase by $300,000,000 and
the Revolving Commitment of each Revolving Lender shall be increased by such
Lender’s Applicable Percentage of the amount of such increase in the Aggregate
Revolving Commitments in each case without the consent of any Lender. Promptly
following the Term Loan Funding Date the Administrative Agent will distribute to
the Revolving Lenders an updated Schedule 2.01 which shall include the increased
Revolving Commitment of each Lender.


57
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(b)    Optional Reductions of Aggregate Revolving Commitments. The Company may,
upon notice to the Administrative Agent, terminate the Aggregate Revolving
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments to an amount not less than the Outstanding Amount of Revolving
Loans, Swing Line Loans and L/C Obligations; provided that (i) any such notice
shall be received by the Administrative Agent not later than 12:00 noon five (5)
Business Days (or such later date as agreed by the Administrative Agent) prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) such notice may state that such notice is conditioned on
the satisfaction of one or more conditions precedent, in which case such notice
may be revoked by the Company (by notice to the Administrative Agent on or prior
to the specified date) if such condition is not satisfied, and (iv) the Company
shall not terminate or reduce (A) the Aggregate Revolving Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Outstandings would exceed the Aggregate Revolving Commitments.
(c)    Mandatory Reductions of Commitments.
(i)    Revolving Commitments.
(A)    If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Aggregate Revolving Commitments at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.
(B)    If after increase in the Aggregate Revolving Commitments pursuant to
Section 2.06(a) has occurred on the Term Loan Funding Date a Mandatory
Cancellation Event occurs or exists, the Aggregate Revolving Commitments shall
automatically decrease by $300,000,000.
(ii)    Term Loan Commitments. The Term Loan Commitments of all the Lenders
shall be automatically and permanently reduced to zero upon the expiration of
the Certain Funds Period.
(d)    Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swing Line
Sublimit or the Aggregate Revolving Commitments under this Section 2.06. Upon
any reduction of the Aggregate Revolving Commitments, the Revolving Commitment
of each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Aggregate Revolving Commitments
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

2.07    Repayment of Loans.
(a)    Revolving Loans. The applicable Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of all Revolving Loans made to
such Borrower outstanding on such date.
(b)    Swing Line Loans. The applicable Borrower shall repay to the applicable
Swing Line Lender each Swing Line Loan the aggregate principal amount of each
Swing Line Loan made to such Borrower on the earliest to occur of (i) the date
within one (1) Business Day of demand therefor by such Swing Line


58
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Lender, (ii) a date not more than ten (10) Business Days from the date of
advance thereof and (iii) the Maturity Date.
(c)    Term Loan. The Company shall repay to the Lenders the Outstanding Amount
of the Term Loan in quarterly installments on the last Business Day of each
March, June, September and December (commencing with the last Business Day of
the first full fiscal quarter after the Term Loan Funding Date) in an amount
equal to (v) for the first four such quarterly installments, 1.25% of the
initial principal amount of the Term Loan advanced on the Term Loan Funding
Date, (w) for the fifth through eighth such quarterly installments, 1.875% of
the initial principal amount of the Term Loan advanced on the Term Loan Funding
Date, (x) for the ninth through twelfth such quarterly installments, 2.50% of
the initial principal amount of the Term Loan advanced on the Term Loan Funding
Date, (y) for the thirteenth through sixteenth such quarterly installments,
3.125% of the initial principal amount of the Term Loan advanced on the Term
Loan Funding Date and (z) for each such quarterly installment thereafter, 3.75%
of the initial principal amount of the Term Loan advanced on the Term Loan
Funding Date (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05),
unless accelerated sooner pursuant to Section 9.14: provided, however, that (i)
the Company shall repay to the Lenders the Outstanding Amount of the Term Loan
in full on the Maturity Date, (ii) if any principal repayment installment to be
made by the Company (other than principal repayment installments on Eurocurrency
Rate Loans) shall come due on a day other than a Business Day, such principal
repayment installment shall be due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be and (B) if any principal repayment installment to be made by the Company
on a Eurocurrency Rate Loan shall come due on a day other than a Business Day,
such principal repayment installment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event such
principal repayment installment shall be due on the immediately preceding
Business Day.

2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate, (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate, (iii) each Domestic Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to (A) the Base Rate plus the Applicable Rate or (B) such
other rate as the Domestic Swing Line Lender and the applicable Borrower shall
mutually agree from time to time and (iv) each Foreign Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum as the applicable Swing Line Lender and the
applicable Borrower shall mutually agree from time to time.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all outstanding Obligations hereunder shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by any Borrower
under any Credit Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate


59
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09    Fees.
In addition to certain fees described in subsections (h) and (i) of Section
2.03:
(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent, for
the account of each Revolving Lender in accordance with its Applicable
Percentage, a commitment fee (the “Commitment Fee”) in Dollars at a rate per
annum equal to the product of (i) the Applicable Rate times (ii) the actual
daily amount by which the Aggregate Revolving Commitments exceed the sum of (y)
the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Revolving Commitments for
purposes of determining the Commitment Fee. The Commitment Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date; provided, that (A) no Commitment Fee shall accrue on
the Revolving Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting Lender.
The Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b)    Agency Fee Letter. The Company shall pay to the Administrative Agent and
Bank of America, in its capacity as the L/C Issuer, for their own respective
accounts, fees in the amounts and at the


60
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









times specified in the Agency Fee Letter. Such fees shall be fully earned when
paid and shall be non-refundable for any reason whatsoever.
(c)    Joint Fee Letter. The Company shall pay to MLPFS, for the respective
accounts of the Joint Lead Arrangers and the Lenders, as applicable, fees in the
amounts and at the times specified in the Joint Fee Letter. Such fees shall be
fully earned when paid and shall be non-refundable for any reason whatsoever.
(d)    Letter of Credit Fees. The Borrowers shall pay Letter of Credit Fees as
provided in Section 2.03(h).

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Leverage Ratio as calculated by the Company as of
any applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Company or any
other Borrower under the Bankruptcy Code or other Debtor Relief Law,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article IX. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.

2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the


61
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a promissory note, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records. Each such promissory note
shall be in the form of Exhibit 2.11 (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
immediately available funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, if any payment to be made by the Borrowers shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required


62
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(i)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).


63
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by any Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Maturity Date then in effect (or,
if such day is not a Business Day, the next preceding Business Day), any L/C
Obligation for any reason remains outstanding, (iii) the Company shall be
required to provide Cash Collateral pursuant to Section 9.15(c) or (iv) there
shall exist a Defaulting Lender, the Company shall immediately (in the case of
clause (iii) above) or within one (1) Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If the Administrative Agent notifies the
Borrowers at any time that the Outstanding Amount of all L/C


64
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Obligations at such time exceeds one hundred five percent (105%) of the Letter
of Credit Sublimit then in effect, then, within two (2) Business Days after
receipt of such notice, the Borrowers shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit. The Administrative
Agent may, at any time and from time to time after the initial deposit of Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations.
(b)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Credit Documents and
the other applicable provisions of the Credit Documents, and (y) the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be


65
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders” and Section 11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or any Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or the Swing Line Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the L/C Issuer or any Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided, that, if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.03 were satisfied or waived, such payment shall be applied solely to
the pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Revolving Commitments
hereunder without giving effect to Section 2.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).


66
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.
(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and the applicable Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or such Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Revolving Lenders that are
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages of the Aggregate Revolving Commitments (calculated without regard to
such Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any such
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 11.21, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in any
amount equal to the applicable Swing Line Lenders’ Fronting Exposure and (y)
second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.14.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, each
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed


67
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









by the affected parties, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.

2.16    Designated Borrowers; Additional Swing Line Facilities.
(a)    Effective as of the date hereof, each of the Subsidiaries set forth on
Schedule 2.16 shall be a “Designated Borrower” hereunder and may receive
Revolving Loans for its account on the terms and conditions set forth in this
Agreement.
(b)    The Company may at any time, upon not less than fifteen (15) Business
Days’ notice from the Company to the Administrative Agent, designate any
Subsidiary of the Company that is a Material Company (an “Applicant Borrower”)
as a Designated Borrower to receive Revolving Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed notice and agreement in substantially the form of
Exhibit 2.16-1 (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to receive Revolving Loans hereunder the Administrative Agent
and the Lenders shall have received (1) such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, all in
form, content and scope reasonably satisfactory to the Administrative Agent, (2)
documentation and other information that is required by regulatory authorities
under applicable “know your customer”, anti-money laundering and anti-terrorism
rules and regulations, including without limitation, the Patriot Act, as may be
required by the Administrative Agent or any Revolving Lender in its sole
discretion, (3) Notes signed by such new Borrowers to the extent any Revolving
Lenders so require and (4) consent of each Revolving Lender. If the
Administrative Agent and the Required Revolving Lenders (or all Revolving
Lenders, in the case of an Applicant Borrower that is not a U.S. Person as
provided in clause (4) above) agree that an Applicant Borrower shall be entitled
to receive Revolving Loans hereunder, then promptly following receipt of all
such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit 2.16-2 (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Revolving Lenders agrees to permit such Designated Borrower to
receive Revolving Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such Designated Borrower otherwise shall be
a Borrower for all purposes of this Agreement; provided that no Loan Notice or
Letter of Credit Application may be submitted by or on behalf of such Designated
Borrower until the date five (5) Business Days after such effective date; and
(c)    Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.16 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Credit
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any
Revolving Loans made by the Revolving Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.
(d)    The Company may from time to time, upon not less than fifteen (15)
Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative


68
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Agent in its sole discretion), terminate a Designated Borrower’s status as such,
provided that there are no outstanding Loans payable by such Designated
Borrower, or other amounts payable by such Designated Borrower on account of any
Revolving Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Revolving Lenders of any such
termination of a Designated Borrower’s status.
(e)    The Company may from time to time request to establish one or more
additional swing line facilities (each an “Additional Swing Line Facility”)
provided by Bank of America or any of its designated Affiliates or branch
offices (each in such capacity an “Additional Swing Line Lender”). If Bank of
America or any of its designated Affiliates or branch offices agrees in its sole
discretion to provide an Additional Swing Line Facility, then the Company shall
establish such Additional Swing Line Facility by delivering to the
Administrative Agent a notice in a form reasonably satisfactory to the
Administrative Agent (each such notice an “Additional Swing Line Facility
Notice”) which sets forth (i) the applicable Additional Swing Line Lender, (ii)
the Foreign Borrowers that will be permitted to borrow thereunder, (iii) the
currencies available for borrowing thereunder which must be Alternative
Currencies and (iv) if applicable, the maximum principal amount of borrowings
that may at any time be outstanding thereunder (each an “Additional Swing Line
Loan Sublimit”). Each Additional Swing Line Facility Notice shall be executed by
the Company, each Foreign Borrower that is permitted to borrow thereunder and
the applicable Additional Swing Line Lender. On the date five (5) Business Days
(or such shorter period as may be agreed to by the Administrative Agent) after
receipt by the Administrative Agent of the Additional Swing Line Facility
Notice, such Additional Swing Line Facility shall become effective for purposes
of this Agreement and the other Credit Documents and all borrowings thereunder
on and after such date shall be deemed Additional Swing Line Loans.



2.17    Joint and Several Liability.
(a)    Domestic Borrowers. The Obligations of the Company and each Designated
Borrower that is a Domestic Subsidiary (excluding any Excluded Domestic
Subsidiary) shall be joint and several in nature regardless of which such Person
actually receives Credit Extensions hereunder or the amount of such Credit
Extensions received or the manner in which the Administrative Agent or any
Lender accounts for such Credit Extensions on its books and records. Each
Domestic Borrower’s obligations with respect to Credit Extensions made to it,
and each such Domestic Borrower’s obligations arising as a result of the joint
and several liability of such Domestic Borrower hereunder, with respect to
Credit Extensions made to and other Obligations owing by the other Domestic
Borrowers hereunder, shall be separate and distinct obligations, but all such
obligations shall be primary obligations of each such Domestic Borrower.
(b)    Foreign Borrowers. The Obligations of UAP and each Designated Borrower
that is a Foreign Subsidiary shall be joint and several in nature regardless of
which such Person actually receives Credit Extensions hereunder or the amount of
such Credit Extensions received or the manner in which the Administrative Agent
or any Lender accounts for such Credit Extensions on its books and records. Each
Foreign Borrower’s obligations with respect to Credit Extensions made to it, and
each such Foreign Borrower’s obligations arising as a result of the joint and
several liability of such Foreign Borrower hereunder, with respect to Credit
Extensions made to and other Obligations owing by the other Foreign Borrowers
hereunder, shall be separate and distinct obligations, but all such obligations
shall be primary obligations of each such Foreign Borrower.
(c)    Waivers. The obligations of the Borrowers under clauses (a) and (b)
above, respectively, are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Credit Documents, Swap Contracts or Treasury Management
Agreements, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange


69
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









of any other guarantee of or security for any of the Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor, it being the
intent of this Section 2.17 that the obligations of the Borrowers hereunder
shall be absolute and unconditional under any and all circumstances. Each
Borrower agrees that with respect to its obligations under the foregoing clause
(a) or (b), as applicable, such Borrower shall have no right of subrogation,
indemnity, reimbursement or contribution against the Company or any other
Borrower for amounts paid under this Section 2.17 until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Borrower under the
foregoing clause (a) or (b), as applicable, which shall remain absolute and
unconditional as described above:
(i)    at any time or from time to time, without notice to any Borrower, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Contract between any Loan Party or any Subsidiary and any
Swap Bank, or any Treasury Management Agreement between any Loan Party or any
Subsidiary and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;
(iii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents, any Swap Contract between any Loan
Party or any Subsidiary and any Swap Bank or any Treasury Management Agreement
between any Loan Party or any Subsidiary and any Treasury Management Bank, or
any other agreement or instrument referred to in the Credit Documents, such Swap
Contracts or such Treasury Management Agreements shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;
(iv)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
(v)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any Borrower)
or shall be subordinated to the claims of any Person (including, without
limitation, any creditor of any Borrower).
With respect to its obligations under the foregoing clause (a) or (b), as
applicable, each Borrower hereby expressly waives diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against any Person under any of the Credit Documents, any Swap Contract between
any Loan Party or any Subsidiary and any Swap Bank or any Treasury Management
Agreement between any Loan Party or any Subsidiary and any Treasury Management
Bank, or any other agreement or instrument referred to in the Credit Documents,
such Swap Contracts or such Treasury Management Agreements, or against any other
Person under any other guarantee of, or security for, any of the Obligations.


70
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(d)    Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, (i) no Foreign Borrower shall have any obligation
under any Credit Document to make any payment in respect of the Obligations of
any Domestic Borrower, and (ii) no direct or indirect assets of a Foreign
Borrower shall be applied under any Credit Document to repay or otherwise
satisfy any obligation of any Domestic Borrower under any Credit Document.
Designated Lenders.Each of the Administrative Agent, the L/C Issuer and each
Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay any Credit Extension in accordance with the terms of this
AgreementAny Designated Lender shall be considered a Lender; provided that in
the case of an Affiliate or branch of a Lender, such provisions that would be
applicable with respect to Credit Extensions actually provided by such Affiliate
or branch of such Lender shall apply to such Affiliate or branch of such Lender
to the same extent as such Lender; provided that for the purposes only of voting
in connection with any Credit Document, any participation by any Designated
Lender in any outstanding Credit Extension shall be deemed a participation of
such Lender.

2.18    Loan Modification Offers.
(a)    The Company may on one or more occasions after the Closing Date, by
written notice to the Administrative Agent, make one or more offers (each, a
“Loan Modification Offer”) to all (and not fewer than all) the Lenders of one or
more Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company. Such notice shall set forth (i) the terms and conditions of the
requested Loan Modification Offer and (ii) the date on which such Loan
Modification Offer is requested to become effective. Permitted Amendments shall
become effective only with respect to the Loans and Commitments of the Lenders
of the Affected Class that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans and Commitments of such Affected Class as to
which such Lender’s acceptance has been made. With respect to all Permitted
Amendments consummated by the Company pursuant to this Section 2.19, (A) such
Permitted Amendments shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 2.05 and (B) any Loan Modification Offer,
unless contemplating a Maturity Date already in effect hereunder pursuant to a
previously consummated Permitted Amendment, must be in a minimum amount of
$50,000,000 (or such lesser amount as may be approved by the Administrative
Agent in its reasonable discretion); provided that the Company may at their
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Permitted Amendment that a minimum amount (to be
determined and specified in the relevant Loan Modification Offer in the
Company’s sole discretion and which may be waived by the Company) of Commitments
or Loans of any or all Affected Classes be extended. If the aggregate principal
amount of Commitments or Loans of any Affected Class in respect of which Lenders
shall have accepted the relevant Loan Modification Offer shall exceed the
maximum aggregate principal amount of Commitments or Loans of such Affected
Class offered to be extended by the Company pursuant to such Loan Modification
Offer, then the Commitments and Loans of such Lenders shall be extended ratably
up to such maximum amount based on the relative principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Loan Modification Offer. A Permitted Amendment shall be effected
pursuant to a Loan Modification Agreement executed and delivered by the Company,
each Accepting Lender and the Administrative Agent; provided that in the case of
any Permitted Amendment relating to the Revolving Commitments and affecting the
rights, duties or privileges of the L/C Issuer or the Swing Line Lenders, the
L/C Issuer and each Swing Line Lender, respectively, shall have approved such
Permitted Amendment; provided that no Permitted


71
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Amendment shall become effective unless (i) no Event of Default shall have
occurred and be continuing on the date of effectiveness thereof, (ii) the
representations and warranties of each Loan Party contained in the Credit
Documents, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
effective date of such Permitted Amendment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, (iii) the Loan
Parties shall have delivered to the Administrative Agent, to the extent
requested by the Administrative Agent, documents of the types referred to in
Sections 5.01(c) and favorable opinions of counsel to the Loan Parties, all in
form, content and scope reasonably satisfactory to the Administrative Agent and
(iv) any applicable Minimum Extension Condition shall be satisfied (unless
waived by the Company). The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Loan Modification Agreement. Each Loan
Modification Agreement may, without the consent of any Lender other than the
applicable Accepting Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to give effect to the provisions of this
Section 2.19, including any amendments necessary to treat the applicable Loans
and/or Commitments of the Accepting Lenders as a new Class of loans and/or
commitments hereunder (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments); provided that (1) all
Borrowings, all prepayments of Loans and all reductions of Commitments shall
continue to be made on a ratable basis among all Lenders, based on the relative
amounts of their Commitments (i.e., both extended and non-extended), until the
repayment of the Loans attributable to the non-extended Commitments (and the
termination of the non-extended Commitments) on the relevant Maturity Date, (2)
in the case of any Loan Modification Offer relating to Revolving Commitments or
Revolving Loans, the allocation of the participation exposure with respect to
Swing Line Loans and Letters of Credit as between the commitments extended
hereunder and the remaining Revolving Commitments shall be made on a ratable
basis as between such extended Commitments (if any) and the remaining Revolving
Commitments until the Maturity Date in respect of the non-extended Commitments
(it being understood that no reallocation of such exposure to extended
Commitments shall occur on such Maturity Date if such reallocation would cause
the Revolving Extensions of Credit of any Lender to exceed its extended
Commitments), (3) at no time shall there be more than two Classes of revolving
Commitments hereunder unless otherwise agreed by the Administrative Agent and
(4) any such Loans and/or Commitments of the Accepting Lenders that are treated
as a new Class of loans and/or commitments hereunder shall constitute
Commitments and Credit Extensions under, and shall be equally and ratably with
the other Commitments and Credit Extensions entitled to all the benefits
afforded by, this Agreement and the other Credit Documents. The Administrative
Agent and the Lenders hereby acknowledge that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement are not intended to apply to the transactions effected pursuant to
this Section 2.19. This Section 2.19 shall supersede any provisions in Section
2.13 or Section 11.01 to the contrary.

2.19    Incremental Facilities.
The Company may on one or more occasions after the Closing Date, but not more
than five (5) times during the existence of this Agreement, upon five (5)
Business Days (or such shorter period as may be agreed to by the Administrative
Agent) written notice to the Administrative Agent, establishment one or more
tranches of term loans or increase the Term Loan (each an “Incremental Term
Facility”) and/or increase the Aggregate Revolving Commitments (each such
increase, an “Incremental Revolving Facility”; each Incremental Term Facility
and each Incremental Revolving Increase is an “Incremental Facility”); provided
that (i) the aggregate amount of the Incremental Facilities shall not exceed One
Billion Dollars ($1,000,000,000); (ii) after giving effect to such Incremental
Facility and the use of the proceeds thereof on a Pro Forma Basis (and, in the
case of an Incremental Revolving Facility, assuming that such Incremental
Revolving Facility is fully drawn), the Loan Parties would be in compliance with
the financial covenants


72
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









set forth in Section 8.09 recomputed (x) as of the end of the period of the four
fiscal quarters most recently ended prior to the effective date of such
Incremental Facility for which the Company has delivered financial statements
pursuant to Section 7.09(a) or (b) or (y) in the case of an Incremental Term
Facility the proceeds of which are designated by the Company in writing to the
Administrative Agent to be used to finance a Limited Condition Transaction, at
the option of the Company, as of the end of the period of the four fiscal
quarters most recently ended prior to the LCT Test Date for which the Company
has delivered financial statements pursuant to Section 7.09(a) or (b); (iii) no
Event of Default shall exist on the effective date of such Incremental Facility
or would exist after giving effect to such Incremental Facility, provided that
in the case of an Incremental Term Facility the proceeds of which are designated
by the Company in writing to the Administrative Agent to be used to finance a
Limited Condition Transaction, at the option of the Company, the requirement
pursuant to this subclause (iii) shall be satisfied if no Event of Default shall
have occurred and be continuing on the LCT Test Date and no Event of Default
under Section 9.01 or Section 9.07 shall have occurred and be continuing on the
date of the Borrowing of such Incremental Term Facility; (iv) the
representations and warranties of each Loan Party contained in the Credit
Documents, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
effective date of such Incremental Facility, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 2.20, the representations and warranties contained in
Section 6.13 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.09, provided that in
the case of an Incremental Term Facility the proceeds of which are designated by
the Company in writing to the Administrative Agent to be used to finance a
Limited Condition Transaction, the requirement under this subclause (iv) shall
be tested on the LCT Test Date and only the Specified Representations and the
Specified Acquisition Representations shall be required to be true and correct
on and as of the effective date of such Incremental Facility; (v) no existing
Lender shall be under any obligation to provide a commitment to any Incremental
Facility and any such decision whether to provide a commitment to an Incremental
Facility shall be in such Lender’s sole and absolute discretion; (vi) each
Person providing a commitment to an Incremental Facility shall qualify as an
Eligible Assignee; (vii) if requested by the Administrative Agent, the Company
shall deliver to the Administrative Agent (A) a certificate of each Loan Party
dated as of the date of such Incremental Facility signed by an Executive Officer
of such Loan Party certifying and attaching resolutions adopted by the board of
directors or equivalent governing body of such Loan Party approving such
Incremental Facility and (B) customary opinions of legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender (including each
Incremental Lender), dated as of the effective date of such Incremental
Facility; (viii) in the case of an Incremental Term Facility, (A) the final
maturity date for such Incremental Term Facility shall not be earlier than the
Maturity Date of the Term Loan, (B) except in the case of an Incremental Term
Facility effected as an increase to the Term Loan, the weighted average life to
maturity of such Incremental Term Facility shall be no shorter than the
remaining weighted average life to maturity of the Term Loan, (C) such
Incremental Term Facility shall share ratably in mandatory prepayments of the
Term Loan pursuant to Section 2.05 (or otherwise provide for more favorable
prepayment treatment for the Term Loan) and shall have ratable voting rights as
the Term Loan (or otherwise provide for more favorable voting rights for the
Term Loan) and (D) subject to the foregoing clauses, the other terms of such
Incremental Term Facility (including interest rate, interest rate margins,
interest rate floors, fees, original issue discount, call protection or
prepayment penalty, amortization and final maturity date) shall be as agreed by
the Company and the Incremental Lenders; and (ix) in the case of an Incremental
Revolving Facility, (A) each Incremental Revolving Facility shall have
substantially the same terms as and be deemed to be Revolving Commitments for
all purposes of this Agreement and (B) if any Revolving Loans are outstanding on
the date of such increase, (x) each Incremental Lender shall make Revolving
Loans, the proceeds of which shall be applied by the Administrative Agent to
prepay Revolving Loans of the existing Lenders, in an amount necessary such that
after giving effect thereto the outstanding Revolving Loans are held ratably
among all of the Lenders with a Revolving Commitment


73
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









and (y) the applicable Borrower shall pay an amount required pursuant to Section
3.05 as a result of any such prepayment of Revolving Loans of existing Lenders.
The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Credit Extensions under, and shall be equally and
ratably with the other Commitments and Credit Extensions entitled to all the
benefits afforded by, this Agreement and the other Credit Documents.


The Lenders hereby authorize the Administrative Agent to enter into, and the
Lenders agree that this Agreement and the other Credit Documents shall be
amended by, each Incremental Facility Amendment to the extent the Administrative
Agent deems necessary in order to establish the applicable Incremental Facility
and to effect such other changes agreed by the Company and the Incremental
Lenders and approved by the Administrative Agent.


The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.
The Administrative Agent shall notify the Lenders of the effectiveness of any
Incremental Facility.

2.20    Refinancing Amendments.
At any time after the Closing Date, the Borrowers may obtain, from any Lender or
any Additional Lender (it being understood that no Lender shall be required to
provide any Other Loan without its consent), Other Loans to refinance all or any
portion of the applicable Class or Classes of Loans then outstanding under this
Agreement which will be made pursuant to Other Term Loan Commitments, in the
case of Other Term Loans, and pursuant to Other Revolving Commitments, in the
case of Other Revolving Loans, in each case pursuant to a Refinancing Amendment;
provided that such Other Loans and Other Commitments (i) shall rank equal in
priority in right of payment with the other Loans and Commitments hereunder,
(ii) shall be unsecured or rank pari passu (without regard to the control of
remedies) with the Obligations under this Agreement, (iii) shall not have any
obligors in respect thereof other than the Borrowers and/or the Guarantors,
(iv)(A) shall have interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, funding discounts, original issue
discounts and prepayment premiums as may be agreed by the Company and the
Lenders thereof and/or (B) may provide for additional fees and/or premiums
payable to the Lenders providing such Other Loans in addition to any of the
items contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Refinancing Amendment, (v) may have optional
prepayment terms (including call protection and prepayment premiums) as may be
agreed between the Company and the Lenders thereof, (vi) will have a final
maturity date no earlier than, and, in the case of Other Term Loans, will have a
weighted average life to maturity equal to or greater than, the term loans or
revolving commitments being refinanced, (vii) such Other Term Loans may contain
mandatory prepayments provided that such mandatory prepayment shall be no less
favorable to the Company than the mandatory prepayments applicable to the term
loans being refinanced and such Other Term Loans shall be share ratably in such
mandatory prepayments with the outstanding term loans under this Agreement (or
otherwise provide for more favorable prepayment treatment for the outstanding
term loans under this Agreement).


and (viii) will have such other terms and conditions (other than as provided in
foregoing clauses (ii) through (vii)) that either, at the option of the Company,
(1) reflect market terms and conditions (taken as a whole) at the time of
incurrence of such Other Loans or Other Commitments (as determined by the
Company in good


74
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









faith) or (2) if otherwise not consistent with the terms of such Class of Loans
or Commitments being refinanced, not be materially more restrictive to the
Company (as determined by the Company in good faith), when taken as a whole,
than the terms of such Class of Loans or Commitments being refinanced, except to
the extent necessary to provide for covenants and other terms applicable to any
period after the latest maturity date of the Loans in effect immediately prior
to such refinancing. Any Other Term Loans may participate on a pro rata basis,
less than a pro rata basis but not greater than pro rata basis in any mandatory
prepayments of Term Loans hereunder, as specified in the applicable Refinancing
Amendment. All Other Revolving Commitments shall provide that all Borrowings
under the Revolving Commitments and Other Revolving Commitments and repayments
thereunder shall be made on a pro rata basis (except for (1) payments of
interest and fees at different rates on Other Revolving Commitments (and related
outstanding Other Revolving Loans), (2) repayments required upon the Maturity
Date of the Revolving Commitments and Other Revolving Commitments, (3)
repayments made in connection with any refinancing of Revolving Commitments or
Other Revolving Commitments and (4) repayment made in connection with a
permanent repayment and termination of Commitments or Other Commitments).
(a)    Each Class of Other Commitments and Other Loans incurred under this
Section 2.21 shall be in an aggregate principal amount that is not less than
$50,000,000. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Other Commitments and Other
Loans incurred pursuant thereto (including any amendments necessary to treat the
Other Loans and/or Other Commitments as Loans and Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section 2.21.
(b)    No Refinancing Amendment shall become effective unless (i) each Person
providing an Other Loan or Other Commitment thereunder shall qualify as an
Eligible Assignee, (ii) no Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, (iii) on the date of
effectiveness thereof, the representations and warranties of the Borrowers and
each other Loan Party contained in Article VI or any other Credit Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 2.21, the representations and warranties contained in
Section 6.13 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.09, (iv) the Loan
Parties shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates and other documents as shall be
requested by the Administrative Agent or the Lenders party to such Refinancing
Amendment, (v) with respect to an Other Term Loan, substantially concurrently
with the effectiveness thereof, the Company shall prepay then outstanding Term
Loan or previously incurred Other Term Loan in an aggregate principal amount
equal to the aggregate principal amount of the Other Term Loan then being
incurred; provided that the principal amount of an Other Term Loan shall not
exceed the amount of the Term Loan or previously incurred Other Term Loan so
refinanced (plus the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Loan or previously incurred Other Term Loan,
fees, expenses, commissions, underwriting discounts and premiums payable in
connection therewith) and (vi) with respect to Other Revolving Commitments,
substantially concurrently with the effectiveness thereof, the Company shall
terminate an equivalent amount of Revolving Commitments and shall, to the extent
necessary, repay or prepay then outstanding Revolving Loans in an aggregate
principal amount such that after giving effect to such prepayment, the Revolving
Lenders and the Lenders holding Other Revolving Commitments hold


75
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









outstanding Revolving Loans ratably in accordance with the outstanding Revolving
Commitments and the outstanding Other Revolving Commitments; provided further
that (x) at no time shall there be more than two Classes of revolving
commitments hereunder unless otherwise agreed by the Administrative Agent. With
respect to any prepayment of the Term Loan or Other Term Loan in accordance with
clause (iv) above, the Company shall determine the amount of such prepayments
allocated to the outstanding Term Loan and Other Term Loans, and any such
prepayment of the Term Loan and Other Term Loans shall be applied to the
principal repayment installments of the Term Loan and Other Term Loans in direct
order of maturity (or such other order as may be specified by the Company).
(c)    This Section 2.21 shall supersede any provisions in Section 2.13 or
Section 11.01 to the contrary. For the avoidance of doubt, any of the provisions
of this Section 2.21 may be amended with the consent of the Required Lenders.

ARTICLE III    

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes. For the purposes of this Section 3.01, the term “applicable laws”
includes FATCA.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below,


76
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, each of Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
(i)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of each of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or
any Loan Party in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and the L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or the
L/C Issuer, as the case may be, under this Agreement or any other Credit
Document against any amount due to the Administrative Agent under this clause
(ii).


77
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(d)    Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrowers and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by a Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit such Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender's entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by a
Borrower pursuant to this Agreement or otherwise to establish such Lender's
status for withholding tax purposes in the applicable jurisdiction.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal


78
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of such Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or
(V)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 3.01-2 or Exhibit 3.01-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01-4 on behalf of each such direct and indirect
partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by such Borrower or the Administrative Agent such
documentation


79
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(ii)    Each Lender agrees that if any form of certification is previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the
Administrative Agent of its legal inability to do so.
(iii)    Each Lender shall promptly (A) notify the Company and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(iv)    Each of the Borrowers shall promptly deliver to the Administrative Agent
or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date (or such later date on which it first
becomes a Borrower), and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Credit Documents, with
respect to such jurisdiction.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Borrower or with respect to which any Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to any Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) and net of any loss or gain realized in the conversion of such
funds from or to another currency incurred by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
applicable Borrower pursuant to this subsection the payment of which would place
the Recipient


80
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality.
(a)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
(b)    If, in any applicable jurisdiction, the Administrative Agent, the L/C
Issuer or any Lender or any Designated Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, the L/C Issuer or any Lender or its
applicable Designated Lender to (i) perform any of its obligations hereunder or
under any other Credit Document, (ii) to fund or maintain its participation in
any Loan or (iii) issue, make, maintain, fund or charge interest with respect to
any Credit Extension, such Person shall promptly notify the Administrative
Agent, then, upon the Administrative Agent notifying the Company, and until such
notice by such Person is revoked, any obligation


81
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









of such Person to issue, make, maintain, fund or charge interest with respect to
any such Credit Extension shall be suspended, and to the extent required by
applicable Law, cancelled. Upon receipt of such notice, the Loan Parties shall,
(A) repay that Person’s participation in the Loans or other applicable
Obligations on the last day of the Interest Period for each Loan or other
Obligation occurring after the Administrative Agent has notified the Company or,
if earlier, the date specified by such Person in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by applicable Law) and (B) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.

3.03    Inability to Determine Rates.
If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, (a) (i) the Administrative Agent determines that
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, “Impacted Loans”), or (b) the Administrative Agent
or the Required Lenders determine that for any reason the Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Company and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Required Lenders notify the Administrative Agent and the Company that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:


82
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required


83
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of the FRB or any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional costs from such Lender. If a Lender fails to give notice ten
(10) days prior to the relevant Interest Payment Date, such additional costs
shall be due and payable ten (10) days from receipt of such notice.

3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower; or
(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency


84
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Rate for such Loan by a matching deposit or other borrowing in the offshore
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Company such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Company hereby agrees to pay (or to cause the
applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 11.13.

3.07    Survival.
All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.

3.08    New Zealand Borrowers.
Notwithstanding anything to the contrary contained in this Agreement, each
Borrower that is organized and existing under the laws of New Zealand will, by
no later than the first date that any payment of interest (or payment deemed by
law to be interest) is due under this Agreement by each such Borrower:


(a)     register as an “approved issuer” (as defined in section YA1 of the
Income Tax Act 2007 (New Zealand)); and
(b)    register this Agreement with the Commissioner of Inland Revenue under
section 86H of the Stamp and Cheque Duties Act 1971 (New Zealand),
and shall, in respect of any payment of interest (or payment deemed by law to be
interest) to Lenders who are not resident in New Zealand for taxation purposes
and who are not engaged in business in New Zealand through a fixed establishment
to which the lending is connected and are not New Zealand registered banks (but
including any such Lenders that are eligible for an exemption from tax on that
interest under a double tax agreement (as defined in section YA 1 of the Income
Tax Act 2007) if that exemption is dependent on the payment of approved issuer
levy), make the relevant


85
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









payment of approved issuer levy (as defined in section 86F of the Stamp and
Cheque Duties Act 1971 (New Zealand)) in accordance with section 86K of that Act
in order to reduce (to the extent permitted by law) the applicable level of tax
imposed by New Zealand to zero percent, provided that, for the avoidance of
doubt, no such Borrower may deduct the amount of such approved issuer levy from
that payment of interest (or payment deemed by law to be interest).

3.09    Withholding Taxes.
For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Loans
under this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).



ARTICLE IV    

GUARANTY

4.01    The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Credit
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law.

4.02    Obligations Unconditional.
The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Company or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of


86
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Contract between any Loan Party or any Subsidiary and any
Swap Bank, or any Treasury Management Agreement between any Loan Party or any
Subsidiary and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents, any Swap Contract between any Loan
Party or any Subsidiary and any Swap Bank or any Treasury Management Agreement
between any Loan Party or any Subsidiary and any Treasury Management Bank, or
any other agreement or instrument referred to in the Credit Documents, such Swap
Contracts or such Treasury Management Agreements shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Contract between any Loan Party or any Subsidiary
and any Swap Bank or any Treasury Management Agreement between any Loan Party or
any Subsidiary and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Contracts or such
Treasury Management Agreements, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

4.03    Reinstatement.
The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.


87
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










4.04    Certain Additional Waivers.
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05    Remedies.
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.15 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.15) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.

4.06    Rights of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

4.07    Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

4.08    Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Credit Documents by any such Specified
Loan Party, in either case, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Credit Documents in respect of such Swap Obligation (but, in each case, only up
to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article IV voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each applicable Loan Party under
this Section 4.08 shall remain in full force and effect until such time as the
Obligations (other than contingent indemnification obligations that survive the
termination of this Agreement) have been paid in full and the Commitments have
expired or terminated. Each Loan Party intends this Section 4.08 to constitute,
and this Section 4.08 shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.


88
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










4.09    Appointment of Company.
Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Credit Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Company may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Company deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Company shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Company on behalf of each of the Loan Parties.



ARTICLE V    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01    Conditions of Effectiveness.
This Agreement shall become effective upon satisfaction of the following
conditions precedent:
(a)    Credit Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Credit Documents, each properly
executed by an Executive Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.
(b)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.
(c)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:
(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Executive Officers of each Loan Party
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Executive Officer thereof authorized to act as an Executive
Officer in connection with this Agreement and the other Credit Documents to
which such Loan Party is a party; and
(iii)    such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.


89
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(d)    Fees. Receipt by the Administrative Agent, each of the Joint Lead
Arrangers and the Lenders, as applicable, of any fees required to be paid on or
before the Closing Date (or arrangements reasonably satisfactory to the Joint
Lead Arrangers shall have been made to effect the foregoing).
(e)    Attorney Costs. Unless waived by the Administrative Agent or arrangements
reasonably satisfactory to the Joint Lead Arrangers shall have been made to
effect such payment, the Company shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced at
least one (1) Business Day prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
(f)    Know Your Customer Information. Receipt by the Lenders, in form and
substance reasonably satisfactory to the Lenders, documentation and other
information that is required by regulatory authorities under applicable “know
your customer”, anti-money laundering and anti-terrorism rules and regulations,
including without limitation, the Patriot Act.
(g)    Target Acquisition Documents. The Administrative Agent shall have
received a copy of each of the Target Acquisition Documents, certified by an
Executive Officer as being true, correct and complete copies thereof as of the
Closing Date.
(h)    Payment of Accrued Interest and Fees under Existing Credit Agreement. The
Administrative Agent shall have received reasonably satisfactory evidence that,
all accrued interest and fees under the Existing Credit Agreement shall be paid
in full on or prior to the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

5.02    Conditions to Advance of the Term Loan.
The obligation of the each Lender to advance its portion of the Term Loan on the
Term Loan Funding Date is subject to satisfaction (or waiver in accordance with
Section 11.01) of the following conditions precedent:
(a)    Closing Date. The Closing Date shall have occurred.
(b)    Loan Notice. The Administrative Agent shall have received a Loan Notice
for the Term Loan in accordance with the requirements hereof.
(c)    Antitrust Condition. If the “Polish Closing” (as defined in the Target
Acquisition Agreement) occurs prior to the “Target Date” (as defined in the
Target Acquisition Agreement), the Administrative Agent shall have received a
certificate of the Company confirming that the “Antitrust Condition” (as defined
in the Target Acquisition Agreement) has been satisfied or waived by the parties
to the Target Acquisition Agreement.


90
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(d)    No Certain Funds Default; Certain Funds Representations. On the Term Loan
Funding Date (i) no Certain Funds Default is continuing or would result from the
proposed Borrowing and (ii) all the Certain Funds Representations shall be true
and correct or, if a Certain Funds Representation does not include a materiality
concept, true and correct in all material respects.
(e)    Target Acquisition. The Target Acquisition shall have been, or
substantially concurrently with the occurrence of the Term Loan Funding Date
shall be, consummated in all material respects in accordance with the terms and
conditions of the Target Acquisition Agreement (it being understood that
substantially concurrently shall include the Target Acquisition being
consummated no more than four (4) Business Days after the advance of the Term
Loan), without giving effect to (and there shall not have been) any
modifications, amendments, consents or waivers by the Company (or its applicable
Affiliate) thereunder that are materially adverse to the interests of the
Lenders (it being understood and agreed that the following shall not be deemed
to be materially adverse to the interests of the Lenders: (i) any increase in
the purchase price funded with the issuance of any equity securities by the
Company or any of its Subsidiaries; (ii) any increase in the purchase price
funded other than through the issuance of equity securities by the Company or
any of its Subsidiaries of not more than 5.0%; and (iii) any decrease in the
purchase price of not more than 10.0%; provided that such decrease shall be
allocated to reduce the Term Loan as agreed between the Company and the Joint
Lead Arrangers), without the prior written consent of the Administrative Agent.
(f)    Termination of Existing Indebtedness. The Administrative Agent shall have
received a customary payoff letter (or similar documentation) with respect to,
and reasonably satisfactory evidence that, the Existing Target Indebtedness
(except in respect of clause (c) of the definition thereof in respect of which
the Company has elected to retain) shall be repaid in full and all security
interests related thereto shall be terminated on or prior to the Term Loan
Funding Date (or arrangements reasonably satisfactory to the Joint Lead
Arrangers shall have been made to effect the foregoing).
(g)    Fees. Receipt by the Administrative Agent, each of the Joint Lead
Arrangers and the Lenders, as applicable, of any fees required to be paid on or
before the Term Loan Funding Date.
(h)    Attorney Costs. Unless waived by the Administrative Agent, the Company
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced at least one (1) Business Day prior
to the Term Loan Funding Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Company and the Administrative Agent).

5.03    Conditions to all Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension (other
than the advance of the Term Loan which shall be subject solely to the
conditions set forth in Section 5.02) is subject to the following conditions
precedent:
(a)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article VI or any other Credit Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
5.03, the representations and warranties contained in Section 6.13 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 7.09.


91
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer and/or the
applicable Swing Line Lender shall have received a Request for Credit Extension
in accordance with the requirements hereof.
(d)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.16 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent.
(e)    There shall be no impediment, restriction, limitation or prohibition
imposed under Law or by any Governmental Authority, as to the proposed financing
under this Agreement or the repayment thereof or as to rights created under any
Credit Document or as to application of the proceeds of the realization of any
such rights.
(f)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.16 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent.
(g)    In the case of a Credit Extension to be denominated in currency that is
an Alternative Currency, such currency remains an Eligible Currency.


Each Request for Credit Extension submitted by the Company (other than the Loan
Notice for the advance of the Term Loan) shall be deemed to be a representation
and warranty that the conditions specified in Sections 5.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

5.04    Actions by Lenders during the Certain Funds Period. During the Certain
Funds Period and notwithstanding (x) any provision to the contrary in the Credit
Documents or (y) that any condition set out in Sections 5.01, 5.02 or 5.03 may
subsequently be determined to not have been satisfied or any representation
given was incorrect in any respect, none of the Lenders nor the Administrative
Agent shall, unless a Certain Funds Default has occurred and is continuing or
would result from a proposed Borrowing or a Certain Funds Representation remains
incorrect or, if a Certain Funds Representation does not include a materiality
concept, incorrect in any material respect, be entitled to:
(a)    cancel or reduce any of its Term Loan Commitment;
(b)     rescind, terminate or cancel the Credit Documents or the Term Loan
Commitment or exercise any similar right or remedy or make or enforce any claim
under the Credit Documents it may have to the extent to do so would prevent or
limit (i) the making of the Term Loan for Certain Funds Purposes or (ii) the
application of amounts standing to the credit of an Escrow Account for Certain
Funds Purposes;
(c)     refuse to participate in the making of the Term Loan for Certain Funds
Purposes unless the conditions set forth in Section 5.02 have not been
satisfied;
(d)     exercise any right of set-off or counterclaim in respect of the Term
Loan to the extent to do so would prevent or limit (i) the making of the Term
Loan for Certain Funds Purposes or (ii) the application of amounts standing to
the credit of an Escrow Account for Certain Funds Purposes; or


92
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(e)     cancel, accelerate or cause repayment or prepayment of any amounts owing
under any Credit Document to the extent to do so would prevent or limit (i) the
making of the Term Loan for Certain Funds Purposes or (ii) the application of
amounts standing to the credit of an Escrow Account for Certain Funds Purposes;
provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Administrative Agent notwithstanding that they may not have been used or been
available for use during the Certain Funds Period.

ARTICLE VI    

REPRESENTATIONS AND WARRANTIES
Each Loan Party, with respect to itself and its Subsidiaries notwithstanding
anything to the contrary contained herein, represents and warrants as follows:

6.01    Organizational Existence; Compliance with Law. Each Loan Party (i) is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate or other organizational
power and authority and the legal right to own and operate its property and to
conduct its business, (iii) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership of property or the conduct of its business requires such
qualification, except where a failure to be so qualified would not have a
Materially Adverse Effect, and (iv) is in compliance with all Requirements of
Law except (other than with respect to compliance with OFAC and the Patriot Act,
which are governed by Section 6.23) where the failure be in compliance would not
have a Materially Adverse Effect.

6.02    Organizational Power; Authorization. Each Loan Party has the corporate
or other organizational power and authority to make, deliver and perform the
Credit Documents and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Credit
Documents. No consent or authorization of, or filing with, any Person
(including, without limitation, any governmental authority), is required in
connection with the execution, delivery or performance by such Loan Party, or
the validity or enforceability against the Loan Parties of the Credit Documents,
other than such consents, authorizations or filings which have been made or
obtained.

6.03    Enforceable Obligations. This Agreement has been duly executed and
delivered, and each other Credit Document will be duly executed and delivered,
by the Loan Parties party thereto, and this Agreement constitutes, and each
other Credit Document when executed and delivered will constitute, legal, valid
and binding obligations of each Loan Party thereto, enforceable against it in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors' rights generally and by general principles of
equity.

6.04    No Legal Bar. The execution, delivery and performance by each Loan Party
of the Credit Documents to which it is a party will not violate any Requirement
of Law or cause a breach or default under (a) any agreement or indenture
evidencing Indebtedness of any Loan Party in an aggregate principal amount of
the Dollar Equivalent of (i) prior to the Term Loan Funding Date, $50,000,000 or
more and (ii) on and after the Term Loan Funding Date, $75,000,000 or more or
(b) any Material Contractual Obligations.

6.05    No Material Litigation. No litigation, investigations or proceedings of
or before any courts, tribunals, arbitrators or governmental authorities are
pending or, to the knowledge of any of the Loan Parties, threatened by or
against any of the Consolidated Companies, or against any of their respective
properties or


93
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









revenues, existing or future (a) with respect to any Credit Document, or any of
the transactions contemplated hereby or thereby, or (b) which, if adversely
determined, would reasonably be expected to have a Materially Adverse Effect.

6.06    Investment Company Act, Etc.
(a)    None of the Loan Parties is an “investment company” or a company
“controlled” by an “investment company” (as each of the quoted terms is defined
or used in the Investment Company Act of 1940, as amended).
(b)    None of the Loan Parties is subject to regulation under the Federal Power
Act, or any foreign, federal or local statute or regulation limiting its ability
to incur indebtedness for money borrowed, guarantee such indebtedness, or pledge
its assets to secure such indebtedness, as contemplated hereby or by any other
Credit Document.

6.07    Margin Regulations. No part of the proceeds of any of the Loans or the
Letters of Credit will be used for any purpose which violates, or which would be
inconsistent or not in compliance with, the provisions of the Margin
Regulations.

6.08    Compliance With Environmental Laws.
(a)    The Consolidated Companies have received no notices of claims or
potential liability under, and are in compliance with, all applicable
Environmental Laws, where such claims and liabilities under, and failures to
comply with, such statutes, regulations, rules, ordinances, laws or licenses,
would reasonably be expected to result in penalties, fines, claims or other
liabilities (including, without limitation, remediation costs and expenses) to
the Consolidated Companies that have had or would reasonably be expected to have
a Materially Adverse Effect.
(b)    None of the Consolidated Companies has received during the period from
January 1, 1988 through the date of this Agreement, any notice of violation, or
notice of any action, either judicial or administrative, from any governmental
authority (whether United States or foreign) relating to the actual or alleged
violation of any Environmental Law, including, without limitation, any notice of
any actual or alleged spill, leak, or other release of any Hazardous Substance,
waste or hazardous waste by any Consolidated Company or its employees or agents,
or as to the existence of any contamination on any properties owned by any
Consolidated Company, where any such violation, spill, leak, release or
contamination would reasonably be expected to result in penalties, fines, claims
or other liabilities (including, without limitation, remediation costs and
expenses) to the Consolidated Companies that have had or would reasonably be
expected to have a Materially Adverse Effect.
(c)    The Consolidated Companies have obtained all necessary governmental
permits, licenses and approvals which are material to the operations conducted
on their respective properties, including without limitation, all required
permits, licenses and approvals for (i) the emission of air pollutants or
contaminates, (ii) the treatment or pretreatment and discharge of waste water or
storm water, (iii) the treatment, storage, disposal or generation of hazardous
wastes, (iv) the withdrawal and usage of ground water or surface water, and (v)
the disposal of solid wastes, where a failure to obtain such permits, licenses
and approvals would reasonably be expected to have a Materially Adverse Effect.

6.09    Insurance. Each Loan Party currently maintains insurance with respect to
its properties and businesses, with financially sound and reputable insurers,
having coverages against losses or damages of


94
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









the kinds customarily insured against by reputable companies in the same or
similar businesses, such insurance being in amounts no less than those amounts
which are customary for such companies under similar circumstances. The
Consolidated Companies have paid all material amounts of insurance premiums now
due and owing with respect to such insurance policies and coverages, and such
policies and coverages are in full force and effect.

6.10    No Default.
(a)    As of the Closing Date, no Loan Party is in default under or with respect
to any Material Contractual Obligation.
(b)    No Default has occurred and is continuing.

6.11    No Burdensome Restrictions. As of the Closing Date, none of the
Consolidated Companies is a party to or bound by any Material Contractual
Obligation or Requirement of Law which has had or would reasonably be expected
to have a Materially Adverse Effect.

6.12    Taxes. Each of the Consolidated Companies have filed or caused to be
filed all declarations, reports and tax returns which are required to have been
filed, and has paid all taxes, custom duties, levies, charges and similar
contributions (“taxes” in this Section 6.12) shown to be due and payable on said
returns or on any assessments made against it or its properties, and all other
taxes, fees or other charges imposed on it or any of its properties by any
governmental authority (other than those the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided in its
books); and to the knowledge of the Borrowers, no tax liens have been filed and
no claims are being asserted with respect to any such taxes, fees or other
charges.

6.13    Financial Statements. The Company has furnished to the Administrative
Agent (i) the audited consolidated balance sheet of the Consolidated Companies
as at December 31, 2016 and the related consolidated statements of income,
shareholders' equity and cash flows for the fiscal year then ended, including in
each case the related schedules and notes, and (ii) the unaudited consolidated
balance sheet of the Consolidated Companies as at the end of the June 30, 2017
fiscal quarter, and the related unaudited consolidated statements of income,
shareholders' equity, and cash flows for the period then ended, setting forth in
each case in comparative form the figures for the previous fiscal year and first
fiscal quarter, as the case may be. The foregoing financial statements fairly
present in all material respects the consolidated financial condition of such
Consolidated Companies as at the dates thereof and results of operations for
such periods in conformity with GAAP consistently applied (subject to normal
year-end audit adjustments and the absence of certain footnotes with respect to
such unaudited financial statements). Since December 31, 2016, there have been
no changes with respect to such Consolidated Companies which have had or would
reasonably be expected to have, singly or in the aggregate, a Materially Adverse
Effect.

6.14    ERISA.
(a)    (1)    Compliance. Each Plan and each Foreign Plan maintained by the
Consolidated Companies have at all times been maintained, by their terms and in
operation, in compliance with all applicable laws, and the Consolidated
Companies are subject to no tax or penalty with respect to any Plan of such
Consolidated Company or any ERISA Affiliate thereof, including without
limitation, any tax or penalty under Title I or Title IV of ERISA or under
Chapter 43 of the Tax Code, or any tax or penalty resulting from a loss of
deduction under Sections 162, 404, or 419 of the Tax Code, where the failure to
comply with


95
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









such laws, and such taxes and penalties, together with all other liabilities
referred to in this Section 6.14 (taken as a whole), would in the aggregate have
a Materially Adverse Effect;
(1)    Liabilities. The Consolidated Companies are subject to no liabilities
(including withdrawal liabilities) with respect to any Plans or Foreign Plans of
such Consolidated Companies or any of their ERISA Affiliates, including without
limitation, any liabilities arising from Titles I or IV of ERISA, other than
obligations to fund benefits under an ongoing Plan and to pay current
contributions, expenses and premiums with respect to such Plans or Foreign
Plans, where such liabilities, together with all other liabilities referred to
in this Section 6.14 (taken as a whole), would in the aggregate have a
Materially Adverse Effect;
(2)    Funding. The Consolidated Companies and, with respect to any Plan which
is subject to Title IV of ERISA, each of their respective ERISA Affiliates, have
made full and timely payment of all amounts (A) required to be contributed under
the terms of each Plan and applicable law, and (B) required to be paid as
expenses (including PBGC or other premiums) of each Plan, where the failure to
pay such amounts (when taken as a whole, including any penalties attributable to
such amounts) would have a Materially Adverse Effect. No Plan subject to Title
IV of ERISA has an “amount of unfunded benefit liabilities” (as defined in
Section 4001(a)(18) of ERISA), determined as if such Plan terminated on any date
on which this representation and warranty is deemed made, in any amount which,
together with all other liabilities referred to in this Section 6.14 (taken as a
whole), would have a Materially Adverse Effect if such amount were then due and
payable. The Consolidated Companies are subject to no liabilities with respect
to post-retirement medical benefits in any amounts which, together with all
other liabilities referred to in this Section 6.14 (taken as a whole), would
have a Materially Adverse Effect if such amounts were then due and payable.
(b)    With respect to any Foreign Plan, reasonable reserves have been
established in accordance with prudent business practice or where required by
ordinary accounting practices in the jurisdiction where the Foreign Subsidiary
maintains its principal place of business or in which the Foreign Plan is
maintained. The aggregate unfunded liabilities, after giving effect to any
reserves for such liabilities, with respect to such Foreign Plans, together with
all other liabilities referred to in this Section 6.14 (taken as a whole), would
not have a Materially Adverse Effect.
(c)    Each Loan Party is not and will not be (i) an employee benefit plan
subject to Title I of ERISA, (ii) a plan or account subject to Section 4975 of
the Internal Revenue Code; (iii) an entity deemed to hold “plan assets” of any
such plans or accounts for purposes of ERISA or the Internal Revenue Code; (iv)
a “governmental plan” within the meaning of ERISA; and (v) using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments.

6.15    Trademarks, Licenses, Etc. As of the Closing Date, (i) the Loan Parties
have obtained and hold in full force and effect sufficient rights in all
material trademarks, service marks, trade names, licenses and other similar
property rights, free from burdensome restrictions that, to the best knowledge
of the Loan Parties, are necessary for the operation of their respective
businesses as presently conducted, and (ii) to the best knowledge of the Loan
Parties, no product, process, method, service or other item presently sold by or
employed by the Loan Parties in connection with such business infringes any
patents, trademark, service mark, trade name, copyright, license or other right
owned by any other Person and there is not presently


96
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









pending, or to the knowledge of the Loan Parties, threatened, any claim or
litigation against or affecting the Loan Parties contesting such Person’s right
to sell or use any such product, process, method, service or other item where
the result of such failure to obtain and hold such benefits or such infringement
would have a Materially Adverse Effect.

6.16    Ownership of Property. Each Consolidated Company has marketable fee
simple title to or a valid leasehold interest in all of its real property and
marketable title to, or a valid leasehold interest in, all of its other
property, as such properties are reflected in the consolidated balance sheet of
the Consolidated Companies referred to in Section 6.13(ii), other than (i)
properties disposed of in the ordinary course of business since such date or as
otherwise permitted by the terms of this Agreement and (ii) with respect to any
properties leased by the Consolidated Companies, except where a failure to have
a valid leasehold interest in such property would not have a Materially Adverse
Effect, subject to no Lien or title defect of any kind, except Permitted Liens
and title defects not constituting material impairments in the intended use for
such properties. The Consolidated Companies enjoy peaceful and undisturbed
possession under all of their respective leases except whereas failure to have
such possession would reasonably be expected to have a Materially Adverse
Effect.

6.17    Indebtedness. As of the Closing Date, except for (a) Indebtedness
described in the most recent filings made by the Company with the SEC, (b)
Indebtedness described in the most recent public filings made by UAP with
Canadian securities authorities, if any, and (c) Indebtedness specifically
permitted pursuant to Section 8.01, none of the Consolidated Companies is an
obligor in respect of any Indebtedness for borrowed money, or any commitment to
create or incur any Indebtedness for borrowed money.

6.18    Financial Condition. On the Term Loan Funding Date and after giving
effect to the Transactions, (a) assets of each Loan Party, at fair valuation and
based on their present fair saleable value, will exceed its debts, including
contingent liabilities (as such liabilities may be limited under the express
terms of any guaranty of such Borrower), (b) the remaining capital of each Loan
Party will not be unreasonably small to conduct its business, and (c) none of
the Loan Parties will have incurred debts, or have intended to incur debts,
beyond its ability to pay such debts as they mature. For purposes of this
Section 6 18, “debt” means any liability on a claim, and “claim” means (x) the
right to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, or (y) the right to an equitable remedy
for breach of performance if such breach gives rise to a right to payment,
whether or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

6.19    Labor Matters. The Consolidated Companies have experienced no strikes,
labor disputes, slow downs or work stoppages due to labor disagreements which
have had, or would reasonably be expected to have, a Materially Adverse Effect,
and, to the best knowledge of the Loan Parties, as of the Closing Date there are
no such strikes, disputes, slow downs or work stoppages threatened against any
Consolidated Company. The hours worked and payment made to employees of the
Consolidated Companies have not been in violation of the Fair Labor Standards
Act (in the case of Consolidated Companies that are not Foreign Subsidiaries) or
any other applicable law dealing with such matters where a violation of such
laws would have a Materially Adverse Effect. All payments due from the
Consolidated Companies, or for which any claim may be made against the
Consolidated Companies, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as liabilities on the
books of the Consolidated Companies where the failure to pay or accrue such
liabilities would reasonably be expected to have a Materially Adverse Effect.


97
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










6.20    Payment or Dividend Restrictions. None of the Consolidated Companies is
party to or subject to any agreement or understanding restricting or limiting
the payment of any dividends or other distributions by any such Consolidated
Company.

6.21    Disclosure. No representation or warranty contained in this Agreement or
in any other document furnished from time to time pursuant to the terms of this
Agreement, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary to make the statements
herein or therein not misleading as of the date made or deemed to be made.
Except as may be set forth herein, there is no fact known to the Loan Parties
which has had, or is reasonably expected to have, a Materially Adverse Effect.

6.22    Taxpayer Identification Numbers; Other Identifying Information;
Ownership of Subsidiaries.
(a)    The true and correct U.S. taxpayer identification number of the Company
and each Designated Borrower that is a Domestic Subsidiary and a party hereto on
the Closing Date is set forth on Schedule 6.22. The true and correct unique
identification number of each Designated Borrower that is a Foreign Subsidiary
and a party hereto on the Closing Date that has been issued by its jurisdiction
of organization and the name of such jurisdiction are set forth on Schedule
6.22.
(b)    Schedule 6.22 sets forth the name of, the ownership interest of the
Company in, the jurisdiction of incorporation or organization of, and the type
of, each Subsidiary and identifies each Subsidiary that is a Loan Party, in each
case as of the Closing Date.

6.23    Sanctions Concerns and Anti-Corruption Laws.
(a)    Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction. The Loan Parties have instituted and maintain
policies and procedures designed to promote and achieve compliance with
Sanctions and laws related thereto.
(b)    Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintain policies
and procedures designed to promote and achieve compliance with such laws.

6.24    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

6.25    Anti-Money Laundering Laws. None of the Loan Parties or any of their
Affiliates (a) is under investigation by any Governmental Authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law (collectively, “Anti-Money Laundering Laws”), (b) has been
assessed civil penalties under any Anti-Money Laundering Laws or (c) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. Each of the Loan Parties have instituted and maintain policies and


98
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









procedures designed to ensure that such Loan Party and its Subsidiaries each is
and will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.

6.26    Representations as to Foreign Borrowers. Each of the Company and each
Foreign Borrower represents and warrants to the Administrative Agent and the
Lenders that:
(a)    Such Foreign Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Credit Documents
to which it is a party (collectively as to such Foreign Borrower, the
“Applicable Foreign Borrower Documents”), and the execution, delivery and
performance by such Foreign Borrower of the Applicable Foreign Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Foreign Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Borrower is organized and existing in respect
of its obligations under the Applicable Foreign Borrower Documents.
(b)    The Applicable Foreign Borrower Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Borrower is organized and
existing for the enforcement thereof against such Foreign Borrower under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents that the Applicable Foreign Borrower Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
the Applicable Foreign Borrower Documents or any other document, except for (i)
any such filing, registration, recording, execution or notarization as has been
made or is not required to be made until the Applicable Foreign Borrower
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Borrower
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Borrower Documents or (ii) on any payment to
be made by such Foreign Borrower pursuant to the Applicable Foreign Borrower
Documents, except as has been disclosed to the Administrative Agent.
(d)    The execution, delivery and performance of the Applicable Foreign
Borrower Documents executed by such Foreign Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Borrower is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

6.27    Use of Proceeds. The proceeds of the Loans shall be used solely for the
purposes set forth in Section 7.11.




99
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










ARTICLE VII    

AFFIRMATIVE COVENANTS
So long as any Obligations or the Commitments remain outstanding, each Loan
Party agrees to:

7.01    Organizational Existence, Etc.
(a)    Preserve and maintain its corporate or other organizational existence
(except to the extent otherwise permitted under Section 8.03).
(b)    Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its material rights, franchises, and licenses, and its material
patents and copyrights (for the scheduled duration thereof), trademarks, trade
names, and service marks, and its qualification to do business as a foreign
corporation or other organization in all jurisdictions where it conducts
business or other activities making such qualification necessary, where the
failure to be so qualified as a foreign corporation or other organization, or
where the failure to preserve and maintain such intellectual property, would
reasonably be expected to have a Materially Adverse Effect.

7.02    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with (a) the Patriot Act, OFAC rules and regulations and all Sanctions
and laws related thereto, (b) all other Requirements of Law (including, without
limitation, the Environmental Laws and Anti-Money Laundering Laws) applicable to
or binding on any of them where the failure to comply with such Requirements of
Law would reasonably be expected to have a Materially Adverse Effect and (c) all
Material Contractual Obligations.

7.03    Payment of Taxes and Claims, Etc. Pay, deduct and remit, and cause each
of its Subsidiaries to pay, deduct and remit, (a) all material taxes,
assessments, deductions, remittances and governmental charges imposed upon it or
upon its property, and (b) all material claims (including, without limitation,
claims for labor, materials, supplies or services) which might, if unpaid,
become a Lien upon its property, unless, in each case, the validity or amount
thereof is being contested in good faith by appropriate proceedings and adequate
reserves are maintained with respect thereto to the extent required under GAAP.

7.04    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, containing complete and accurate entries of
all their respective financial and business transactions which are required to
be maintained in order to prepare the consolidated financial statements of the
Company in conformity with GAAP.

7.05    Visitation, Inspection, Etc. Permit, and cause each of its Subsidiaries
to permit (subject, in any event, to Section 11.07 hereof), any representative
of the Administrative Agent or any Lender to visit and inspect any of its
property, to examine its books and records and to make copies and take extracts
therefrom, and to discuss its affairs, finances and accounts with its officers,
all at such reasonable times and as often as the Administrative Agent or such
Lender may reasonably request after reasonable prior notice (which shall not be
less than 48 hours) to the Company; provided, however, that at any time
following the occurrence and during the continuance of a Default or an Event of
Default, no prior notice to the Company shall be required.

7.06    Insurance. Maintain or cause to be maintained with financially sound and
reputable insurers, insurance with respect to its properties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by reputable companies in the same or similar


100
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









businesses, such insurance to be of such types and in such amounts as is
customary for such companies under similar circumstances.

7.07    Maintenance of Properties.
(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.
(b)    Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Materially Adverse Effect.
(c)    Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

7.08    Payment of Obligations.
Pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Loan Party
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

7.09    Reporting Covenants. The Company shall furnish to each Lender, except
for the items set forth in Section 7.09(a), (b), (c) and (k), which shall be
furnished to the Administrative Agent for distribution to the Lenders, the
following.
(a)    Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Company, balance
sheets of the Consolidated Companies as at the end of such year, presented on a
consolidated basis, and the related statements of income, retained earnings and
cash flows of the Consolidated Companies for such fiscal year, presented on a
consolidated basis, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and accompanied by a
report thereon of Ernst & Young or other independent public accountants of
comparable recognized national standing, which such report shall be unqualified
as to going concern and scope of audit and shall state that such financial
statements present fairly in all material respects the financial condition as at
the end of such fiscal year on a consolidated basis, and the results of
operations and statements of cash flows of the Consolidated Companies for such
fiscal year in accordance with GAAP and that the examination by such accountants
in connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards,
(b)    Quarterly Financial Statements. As soon as available and in any event

within forty-five (45) days after the end of each fiscal quarter of the Company
(other than the fourth fiscal quarter), balance sheets of the Consolidated
Companies as at the end of such quarter presented on a consolidated basis and
the related statements of income, retained earnings and cash flows of the
Consolidated Companies for such fiscal quarter and for the portion of the
Company’s fiscal year ended at the end of such quarter, presented on a
consolidated basis setting forth in each case in comparative form the figures
for the


101
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









corresponding quarter and the corresponding portion of the Company's previous
fiscal year, all in reasonable detail and certified by the chief financial
officer or principal accounting officer of the Company that such financial
statements fairly present in all material respects the financial condition of
the Consolidated Companies as at the end of such fiscal quarter on a
consolidated basis, and the results of operations and statements of cash flows
of the Consolidated Companies for such fiscal quarter and such portion of the
Company's fiscal year, in accordance with GAAP consistently applied (subject to
normal year-end audit adjustments and the absence of certain footnotes);
(c)    No Default/Compliance Certificate. Together with the financial

statements required pursuant to subsections (a) and (b) above, a certificate of
the chief financial officer or treasurer of the Company in the form of Exhibit
7.09 (i) to the effect that, based upon a review of the activities of the
Consolidated Companies and such financial statements during the period covered
thereby, there exists no Event of Default and no Default under this Agreement,
or if there exists an Event of Default or a Default hereunder, specifying the
nature thereof and the proposed response thereto, and (ii) demonstrating in
reasonable detail compliance as at the end of such fiscal year or such fiscal
quarter with Section 8.09;
(d)    Notice of Default under Credit Documents. Promptly after any Executive
Officer of any Loan Party has notice or knowledge of the occurrence of an Event
of Default or a Default, a certificate of the chief financial officer or
principal accounting officer of the Company specifying the nature thereof and
the proposed response thereto;
(e)    Materially Adverse Effect. Promptly (and in any event within five (5)
Business Days) after the occurrence of any matter that has resulted or could
reasonably be expected to result in a Materially Adverse Effect, a certificate
of the chief financial officer or principal accounting officer of the Company
specifying the nature thereof and the proposed response thereto;
(f)    Notice of Default under Other Indebtedness. Promptly after any Executive
Officer of any Loan Party has notice or knowledge of delivery by any holder(s)
of Indebtedness referred to in Section 8.01(a) or (d) (or from any trustee,
agent, attorney, or other party acting on behalf of such holder(s)) in an amount
which, in the aggregate, is at least the Dollar Equivalent of (i) prior to the
Term Loan Funding Date, $50,000,000 and (ii) on and after the Term Loan Funding
Date, $75,000,000, of any notice stating or claiming the existence or occurrence
of any default or event of default with respect to such Indebtedness under the
terms of any indenture, loan or credit agreement, debenture, note, or other
document evidencing or governing such Indebtedness, furnish to the
Administrative Agent a copy of such notice;
(g)    Litigation. Promptly after (i) any Executive Officer of any Loan Party
has knowledge or obtains notice of the occurrence thereof, notice of the
institution of or any material adverse development in any material action, suit
or proceeding or any governmental investigation or any arbitration, before any
court or arbitrator or any governmental or administrative body, agency or
official, against any Consolidated Company, or any material property of any
thereof, or (ii) any Executive Officer of any Loan Party has actual knowledge or
obtains notice thereof, notice of the threat of any such action, suit,
proceeding, investigation or arbitration, if as a result of such institution or
development, such action, suit or proceeding has or would reasonably be expected
to have a Materially Adverse Effect;
(h)    Environmental Notices. Promptly after any Executive Officer of any Loan
Party has knowledge or notice of the receipt thereof, written notice of any
actual or alleged violation, or written notice of any action, claim or request
for information, either judicial or administrative, from any governmental


102
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









authority relating to any actual or alleged claim, notice of potential
responsibility under or violation of any Environmental Law, or any actual or
alleged spill, leak, disposal or other release of any waste, petroleum product,
or hazardous waste or Hazardous Substance by any Consolidated Company which
could result in penalties, fines, claims or other liabilities to any
Consolidated Company that have or would reasonably be expected to have a
Materially Adverse Effect;
(i)    ERISA. (A)(i) Promptly after any Executive Officer of any Loan Party has
knowledge or notice of the occurrence thereof with respect to any Plan of any
Consolidated Company or any ERISA Affiliate thereof, or any trust established
thereunder, notice of (A) a “reportable event” described in Section 4043 of
ERISA and the regulations issued from time to time thereunder (other than a
“reportable event” not subject to the provisions for 30-day notice to the PBGC
under such regulations), or (B) any other event which could subject any
Consolidated Company to any tax, penalty or liability under Title I or Title IV
of ERISA or Chapter 43 of the Tax Code, or any tax or penalty resulting from a
loss of deduction under Sections 162, 404 or 419 of the Tax Code, or any tax,
penalty or liability under any Requirement of Law applicable to any Foreign
Plan, where any such taxes, penalties or liabilities have or would reasonably be
expected to have a Materially Adverse Effect;
(i)    Promptly after any Executive Officer of any Loan Party has knowledge or
notice that any notice must be provided to the PBGC, or to a Plan participant,
beneficiary or alternative payee, any notice required under Section 101, 303,
4041(b)(1)(A) or 4041(c)(1)(A) of ERISA or under Section 412 of the Tax Code
with respect to any Plan of any Consolidated Company or any ERISA Affiliate
thereof;
(ii)    Promptly after any Executive Officer of any Loan Party has knowledge or
notice of receipt thereof, any notice received by any Consolidated Company or
any ERISA Affiliate thereof concerning the intent of the PBGC or any other
governmental authority to terminate a Plan of such Company or ERISA Affiliate
thereof which is subject to Title IV of ERISA, to impose any liability on such
Company or ERISA Affiliate under Title IV of ERISA or Chapter 43 of the Tax
Code;
(j)    Liens. Promptly upon any Executive Officer of any Loan Party has
knowledge or notice thereof, notice of the filing of any federal statutory Lien,
tax or other state, provincial or local government Lien or any other Lien
affecting their respective properties, other than Permitted Liens;
(k)    Public Filings, Etc. Promptly upon the filing thereof or otherwise
becoming available, copies of all financial statements, annual, quarterly and
special reports, proxy statements and notices sent or made available generally
by the Company to its public security holders, of all regular and periodic
reports and all registration statements and prospectuses, if any, filed by any
of them with any securities exchange, and of all press releases and other
statements made available generally to the public containing material
developments in the business or financial condition of the Loan Parties and the
other Consolidated Companies;
(l)    Accounting Policies or Reporting Practices. Promptly (and in any event,
within five (5) Business Days) notify the Administrative Agent and each Lender
of any material change in accounting policies or financial reporting practices
by the Company or any Subsidiary, including any determination by the Company
referred to in Section 2.10(b).
(m)    Canadian Plans. UAP will (i) within three (3) days of receipt of a
written request by the Administrative Agent, furnish to the Administrative Agent
a copy of the most recent actuarial valuation


103
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









submitted to the relevant authorities in respect of each funded Canadian Plan
and (ii) promptly after receipt or dispatch, furnish to the Administrative Agent
any material correspondence from or to the relevant authorities or any other
Person in respect of any Canadian Plan.
(n)    Other Information. With reasonable promptness, such other information
about the Consolidated Companies as the Administrative Agent or any Lender may
reasonably request from time to time.
Documents required to be delivered pursuant to Section 7.09(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery by a Lender, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.
Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of such Loan Party hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Person’s securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, each of the Joint Lead Arrangers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrowers or their respective securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Side Information;” and (z) the Administrative Agent and
each of the Joint Lead Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated as “Public Side Information.”

7.10    Anti-Corruption Laws. Conduct its business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.


104
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










7.11    Use of Proceeds.
(a)    Use the proceeds of the Term Loan for Certain Funds Purposes.
(b)    Use the proceeds of Revolving Loans to finance working capital, capital
expenditures and acquisitions and for other general corporate purposes.
(c)    Use all Letters of Credit for general corporate purposes.
Notwithstanding the foregoing, in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Credit Document.

7.12    Maintenance of Governmental Approvals and Authorizations. Obtain and
maintain, and cause all Subsidiaries to obtain and maintain, in full force and
effect all licenses, consents, authorizations and approvals of, and make all
filings and registrations with, any Governmental Authority necessary under the
laws of the applicable entity’s country for the making and performance by it of
this Agreement and the other Credit Documents.

7.13    Covenant to Guarantee Obligations.
(a)    Provide the Administrative Agent (who shall promptly notify the Lenders)
at least fifteen (15) Business Days’ notice before delivery of the documents
required under Section 7.13(b);    
(b)    Within forty-five (45) days (or such longer period as the Administrative
Agent may agree in its sole discretion) after the acquisition or formation of
any wholly-owned Domestic Subsidiary (other than an Excluded Domestic
Subsidiary) that is a Material Company or any wholly-owned Domestic Subsidiary
(other than an Excluded Domestic Subsidiary) becomes a Material Company and
concurrent with (or on such later date as the Administrative Agent may agree in
its sole discretion) any Subsidiary providing a Guarantee of any Senior Notes or
any Permitted Refinancing thereof or any other Indebtedness with an aggregate
outstanding or committed principal amount of the Dollar Equivalent of
$150,000,000 or more, cause such Person to (i) become a Guarantor by executing
and delivering to the Administrative Agent a Guarantor Joinder Agreement or such
other documents as the Administrative Agent shall deem appropriate for such
purpose, and (ii) deliver to the Administrative Agent (which shall promptly
distribute copies to the Lenders) documents of the types referred to in Sections
5.01(c) and (f) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

7.14    Further Assurances. At the expense of the applicable Loan Party, (a)
promptly execute and deliver, or cause to be promptly executed and delivered,
all further instruments and documents, and take and cause to be taken all
further actions, that may be necessary or that the Required Lenders through the
Administrative Agent may reasonably request to enable the Lenders and the
Administrative Agent to carry out to their reasonable satisfaction the
transactions contemplated by this Agreement and enforce the terms and provisions
of this Agreement and to exercise their rights and remedies hereunder or under
the Notes, and (b) use all reasonable efforts to duly obtain governmental
approvals required in connection with this Agreement from time to time on or
prior to such date as the same may become legally required, and thereafter to
maintain all such governmental approvals in full force and effect.

7.15    PPSA Covenant.


105
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(a)    PPSA Further Assurances. If the Administrative Agent determines that a
document (or a transaction in connection with it) is or contains a security
interest for the purposes of the PPS Law, each Borrower agrees to do anything
(such as obtaining consents, signing and producing documents, getting documents
completed and signed and supplying information) which the Administrative Agent
asks and considers necessary for the purposes of (i) ensuring that the security
interest is enforceable, perfected (including, where possible, by control in
addition to registration) and otherwise effective; (ii) enabling the
Administrative Agent to apply for any registration, or give any notification, in
connection with the security interest so that the security interest has the
priority required by the Administrative Agent; or (iii) enabling the
Administrative Agent to exercise rights in connection with the security
interest.
(b)    PPSA Undertakings. If any Borrower holds any security interests for the
purposes of the PPS Law and if failure by such Borrower to perfect such security
interests would materially adversely affect its business, such Borrower agrees
to implement, maintain and comply in all material respects with, procedures for
the perfection of those security interests.  These procedures must include
procedures designed to ensure that the Borrowers take all reasonable steps under
the PPS Law to continuously perfect any such security interest including all
steps reasonably necessary (i) for the applicable Borrower to obtain, the
highest ranking  priority possible in respect of the security interest (such as
perfecting a purchase money security interest or perfecting a security interest
by control); and (ii) to reduce as far as possible the risk of a third party
acquiring an interest free of the security interest (such as including the
serial number in a financing statement for personal property that may or must be
described by a serial number). If the Administrative Agent asks, each Borrower
agrees to arrange at its expense an audit of the PPS Law procedures.  The
Administrative Agent may ask the applicable Borrower to do this if it reasonably
suspects that such Borrower is not complying with this clause.
(c)    Costs of Further Assurance and Undertaking. Everything a Borrower is
required to do under this clause is at the Borrower’s expense.  Each Borrower
agrees to pay or reimburse the costs of the Administrative Agent in connection
with anything a Borrower is required to do under this Section.
(d)    Exclusion of PPSA Provisions. If a document (or a transaction in
connection with it) is or contains a security interest for the purposes of the
PPSA, each party agrees that to the extent the law permits them to be excluded
(i) sections 142 and 143 of the PPSA are excluded and the relevant secured party
need not comply with the following provisions of the PPSA: sections 95, 118,
121(4), 125, 130, 132(3)(d), 132(4) and any other provision of the PPSA notified
to the grantor by the relevant secured party after the date of this agreement;
and (ii) the Administrative Agent need not give any notice required under any
provision of the PPSA (except section 135).

ARTICLE VIII    

NEGATIVE COVENANTS
So long as any Obligations or the Commitments remain outstanding, each Loan
Party will not:

8.01    Indebtedness of Subsidiaries. Permit any Consolidated Company other than
the Company to create, incur, assume or suffer to exist any Indebtedness, other
than:
(a)    any Indebtedness outstanding on the Closing Date and described in the
most recent filings by the Company with the Securities and Exchange Commission
and in the most recent financial statements filed by UAP with the appropriate
Canadian securities authority, if any, and Permitted Refinancings thereof;


106
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(b)    purchase money Indebtedness to the extent secured by a Lien permitted by
Section 8.02(b) or Capital Lease Obligations and Permitted Refinancings in
respect thereof, provided that the aggregate principal amount of such
Indebtedness and Capital Lease Obligations does not exceed (i) prior to the Term
Loan Funding Date, $75,000,000 in the aggregate and (ii) on and after the Term
Loan Funding Date, $100,000,000 in the aggregate;
(c)    an unsecured working capital facility for GPC Asia Pacific Group Pty Ltd
and/or any of its wholly-owned Subsidiaries;
(d)    unsecured Indebtedness of UAP owing to any Person;
(e)    Indebtedness owed to any other Consolidated Company;
(f)    Indebtedness of any Person that becomes a Subsidiary after the Closing
Date; provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, and Permitted Refinancings thereof;
(g)    other Indebtedness not described in the foregoing clauses (a) through (f)
in an aggregate outstanding principal amount not to exceed (i) prior to the Term
Loan Funding Date, $300,000,000 at any time and (ii) on and after the Term Loan
Funding Date, $450,000,000 at any time;
(h)    obligations (contingent or otherwise) of any Loan Party (other than the
Company) or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
(i)    Indebtedness of the Loan Parties under the New Senior Notes and Permitted
Refinancings thereof, in each case used for Certain Funds Purposes;
(j)    Indebtedness of the Loan Parties under the Existing Senior Notes and
Permitted Refinancings thereof;
(k)    (i) guaranties by any Consolidated Company of any Indebtedness otherwise
permitted under this Section 8.01 and (ii) guaranties by any Loan Party that is
a Guarantor of any Indebtedness of the Company; and
(l)    the Obligations.

8.02    Liens. Create, incur, assume or suffer to exist, or permit any of their
respective Subsidiaries to create, incur, assume or suffer to exist, any Lien on
any of its property now owned or hereafter acquired to secure any Indebtedness
other than:
(a)    Liens existing on the date hereof securing Indebtedness of Consolidated
Companies with respect to industrial development revenue bonds permitted under
Section 8.01(a);


107
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(b)    any Lien on any property securing Indebtedness incurred or assumed for
the purpose of financing all or any part of the acquisition cost of such
property, provided that such Lien does not extend to any other property;
(c)    any interest or title of a lessor under any Capital Lease Obligation;
provided that such Liens extend only to property or assets subject to such
Capital Lease Obligations,
(d)    Liens for taxes, assessments or governmental charges not yet due, and
Liens for taxes or Liens imposed by ERISA, assessments or governmental charges
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained to the extent required
by GAAP;
(e)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other Liens imposed by law
created in the ordinary course of business for amounts not yet due or being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained to the extent required by GAAP,
(f)    Liens incurred or deposits made in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other types of
social security;
(g)    Liens securing letters of credit issued in the ordinary course of
business consistent with past practice in connection with the items referred to
in clause (f) or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money),
(h)    Liens securing judgments that do not give rise to an Event of Default
under Section 9.09, so long as such Lien is adequately bonded and either (i) the
period in which any appropriate legal proceedings may be brought for the review
of such judgment has not expired or (ii) any such legal proceedings are pending
and have not been finally terminated;
(i)    easements, rights-of-way, zoning restrictions and other similar charges
or encumbrances in respective real property not interfering in any material
respect with the ordinary conduct of the business of the Consolidated Companies;
(j)    Liens existing on any property or assets of any Person that becomes a
Subsidiary after the Closing Date; provided that (i) such Lien exists the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, (ii) such Lien does not
extend to or cover any other property or assets of any other Consolidated
Company and (iii) such Lien secures only those obligations secured on the date
such Person becomes a Subsidiary;
(k)    Liens securing any Indebtedness owed to any other Consolidated Company,
(l)    Liens securing other Indebtedness in the aggregate principal amount of
not more than the Dollar Equivalent of five percent (5%) of the total assets of
the Company and its Subsidiaries at any time; and
(m)    Liens securing any Indebtedness to the extent that the Obligations are
secured on a pari passu basis with such Indebtedness in a manner reasonably
satisfactory to the Required Lenders.


108
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










8.03    Mergers, Sale of Assets.
(a)    Merge or consolidate, except as follows:
(i)    the Company may merge with any other Person if the Company is the
surviving corporation in such merger or consolidation and no Default or Event of
Default would result therefrom,
(ii)    any Borrower other than the Company may merge with any of its
Subsidiaries if such Borrower is the surviving corporation in such merger or
consolidation and no Default or Event of Default would result therefrom,
(iii)    any Domestic Loan Party other than any Borrower may be merged or
consolidated with or into any other Domestic Loan Party other than any Borrower;
and


(iv)    any Foreign Subsidiary other than any Borrower may be merged or
consolidated with or into any other Foreign Subsidiary other than any Borrower;
or


(b)    sell, lease or otherwise dispose of, or permit any of their respective
Subsidiaries to sell, lease or otherwise dispose of, its accounts, property or
other assets (including capital stock or the equivalent thereof of
Subsidiaries), but excluding any transfers of cash by way of investments,
dividends or payment of obligations or reimbursements, provided, however, that
the foregoing restrictions on asset sales shall not be applicable to (i) sales
of equipment or other personal property being replaced by other equipment or
other personal property purchased as a capital expenditure item or that have
become obsolete, (ii) sales of inventory in the ordinary course of business,
(iii) sales of receivables or other assets in any securitization program and
sales of any assets that are immediately thereafter leased back to any
Consolidated Company, (iv) sales, leases or other dispositions of assets to the
Consolidated Companies, provided that if the transferor is the Company or a
Domestic Subsidiary (other than an Excluded Domestic Subsidiary) then the
transferee shall be the Company or a Domestic Subsidiary (other than an Excluded
Domestic Subsidiary), (v) sales or dispositions of Equity Interests or other
investments in a Foreign Subsidiary or Excluded Domestic Subsidiary by the
Company or any Domestic Subsidiary to a Foreign Subsidiary or Excluded Domestic
Subsidiary, (vi) sales or other dispositions (or a series of related sales or
other dispositions) of property or assets of with an Asset Value of $7,500,000
or less and (vii) sales or other dispositions of assets in any fiscal year of
the Company having an aggregate Asset Value of no more than twenty percent (20%)
of the aggregate Asset Value of the Consolidated Companies (including UAP and
its Subsidiaries) as of the date of the most recent annual financial statements
delivered pursuant to Section 7.09(a) (but until the first such financial
statements are delivered, as of December 31, 2016); provided that, with respect
to sales or other dispositions of assets pursuant to this clause (vii), (A)
before and immediately after giving effect to such sale or other disposition,
there exists no Default or Event of Default and (B) such assets are sold for
fair market value (as determined by the Company in good faith).

8.04    Lease Obligations. Prior to the Term Loan Funding Date, create or suffer
to exist, or permit any of their respective Subsidiaries to create or suffer to
exist, any obligations for the payment of rent for any property under operating
leases or agreements to lease (including all Synthetic Lease Obligations but
excluding any obligations under capital leases) having a term of one year or
more of the Consolidated Companies, on a consolidated basis, to exceed
$400,000,000 payable in any period of twelve consecutive calendar months. For
the avoidance of doubt, compliance with this covenant shall not be required on
and after the Term Loan Funding Date.


109
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










8.05    Limitation on Payment Restrictions Affecting Consolidated Companies.
Create or otherwise cause or suffer to exist or become effective, or permit any
of their respective Subsidiaries to create or otherwise cause or suffer to exist
or become effective, any consensual encumbrance or restriction on the ability of
any Consolidated Company other than the Company to (i) pay dividends or make any
other distributions on such Consolidated Company's stock, or (ii) pay any
Indebtedness owed to the Company or any other Consolidated Company, other than
restrictions existing under any agreements to which any Person that becomes a
Subsidiary after the Closing Date is a party, provided that such restriction
exist at the time such Person becomes a Subsidiary and has not been created in
contemplation of or in connection with such Person becoming a Subsidiary.



8.06    Change in Nature of Business. Engage, or permit any of their respective
Subsidiaries to engage, in any material line of business substantially different
from those lines of business conducted by the Company and its Subsidiaries on
the Closing Date or any business substantially related or incidental thereto.



8.07    Transactions with Affiliates and Insiders. Enter into or permit to
exist, or permit any of their respective Subsidiaries to enter into or permit,
any transaction or series of transactions with any officer, director or
Affiliate of such Person other than (a) advances of working capital to any Loan
Party or Subsidiary, (b) transfers of cash and assets to any Loan Party or any
Subsidiary (subject to Section 8.03(b)(iv) and (v)), (c) intercompany
transactions expressly permitted by Section 8.01, Section 8.03 or Section 8.05,
(d) normal and reasonable compensation and reimbursement of expenses of officers
and directors in the ordinary course of business and (e) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.



8.08    Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.
(a)    Amend, modify or change, or permit any of their respective Subsidiaries
to amend, modify or change, its Organization Documents in a manner adverse to
the Lenders.
(b)    Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.

8.09    Financial Covenants.
(a)    Prior to the Term Loan Funding Date, permit as of the last day of each
fiscal quarter of the Company, commencing with the fiscal quarter ending
September 30, 2017, the Leverage Ratio to be greater than 0.50 to 1.0.
(b)    On and after the Term Loan Funding Date, permit as of the last day of
each fiscal quarter of the Company, commencing with the first fiscal quarter
ending after the Term Loan Funding Date, the Leverage Ratio to be greater than
3.50 to 1.0.
(c)    If on the date 90 days after the Term Loan Funding Date (the
“Incorporation Date”) any Existing Senior Notes are subject to the financial
maintenance covenant set forth in Section 10.2 of the Note Purchase Agreement
for such Existing Senior Notes or any other fixed charge coverage ratio
financial maintenance covenant (the “NPA Financial Covenant”), then (i) on such
date the NPA Financial Covenant and, solely for purposes of determining
compliance with the NPA Financial Covenant as incorporated herein, the
definitions set forth in such Note Purchase Agreement (the “NPA Definitions”),
are incorporated herein


110
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









by reference with the same effect as if stated at length herein, (ii) the NPA
Definitions, and not the definitions stated in this Agreement, shall be
applicable for purposes of determining compliance with the NPA Financial
Covenant, (iii) except as provided in the immediately succeeding clause (iv),
any amendment or other modification to, or waiver of, the Existing Senior Notes
or the Note Purchase Agreements for the Existing Senior Notes shall not be
effective to amend, modify or waive the NPA Financial Covenants and NPA
Definitions as incorporated herein except to the extent such amendment,
modification or waiver has been approved by the Required Lenders and (iv) if at
any time after the Incorporation Date all of the Existing Senior Notes cease to
be subject to the NPA Financial Covenant, then at such time this Agreement shall
be deemed amended to terminate the incorporation of the NPA Financial Covenant
and this clause (c) shall be deemed amended to read “[Reserved]” in each case
without the consent of or any action by the Administrative Agent or any Lender.



8.10    No Hostile Acquisitions. Acquire the Equity Interests of another Person
without the board of directors (or other comparable governing body) of such
other Person having duly approved such acquisition.

8.11    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or such proceeds to any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual, or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender or otherwise) of Sanctions.

8.12    Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions. Directly or
indirectly, use any Credit Extension or the proceeds of any Credit Extension for
any purpose which would breach or violate (a) the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, (b) Anti-Money Laundering Laws or (c)
Sanctions.

8.13    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

8.14    Target Acquisition Documents. After the Term Loan Funding Date amend,
modify or waive any provision of any Target Acquisition Document in any manner
that is materially adverse to the interests of the Lenders without the consent
of the Administrative Agent.

ARTICLE IX    

EVENTS OF DEFAULT AND REMEDIES
Upon the occurrence and during the continuance of any of the following specified
events (each an “Event of Default”):

9.01    Payments. (a) Any Loan Party shall fail to make promptly when due, and
in the currency required hereunder (including, without limitation, by mandatory
prepayment) any principal payment with respect to the Loans or of any
reimbursement obligations with respect to any Letter of Credit, or (b) any Loan
Party shall fail to make within five (5) days after the due date thereof any
payment of interest, fee or other amount payable in respect of any Obligation;


111
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










9.02    Covenants Without Notice. Any Loan Party shall fail to observe or
perform any covenant or agreement contained in (a) Article VIII, (b) Section
7.01(a), (c) Section 7.09(d) or (d) clauses (a) through (c) and clauses (e)
through (n) of Section 7.09 and such failure to comply with clauses (a) through
(c) and clauses (e) through (n) of Section 7.09 remains unremedied for five (5)
Business Days after the earlier of (A) such Loan Party’s obtaining knowledge
thereof or (B) written notice thereof shall have been given to the Company by
the Administrative Agent or any Lender;

9.03    Other Covenants. Any Loan Party shall fail to observe or perform any
covenant or agreement contained in this Agreement or in the other Credit
Documents, other than those referred to in Sections 9.01 and 9.02, and, if
capable of being remedied, such failure shall remain unremedied for thirty (30)
days after the earlier of (i) any Loan Party’s obtaining knowledge thereof, or
(ii) written notice thereof shall have been given to the Company by the
Administrative Agent or any Lender;

9.04    Representations. Any representation or warranty made or deemed to be
made by any Loan Party or by any of its officers under this Agreement or any
other Credit Document, or any certificate or other document submitted to the
Administrative Agent or the Lenders by any such Person pursuant to the terms of
this Agreement or any other Credit Document, shall be incorrect in any material
respect when made or deemed to be made or submitted;

9.05    Non-Payments of Other Indebtedness. Any Consolidated Company shall fail
to make when due (whether at stated maturity, by acceleration, on demand or
otherwise, and after giving effect to any applicable grace period) any payment
of principal of or interest on any Indebtedness (other than the Obligations)
with an aggregate outstanding or committed principal amount of the Dollar
Equivalent of (a) prior to the Term Loan Funding Date, $50,000,000 or more and
(b) on and after the Term Loan Funding Date, $75,000,000 or more.

9.06    Defaults Under Other Agreements. Any Consolidated Company shall fail to
observe or perform within any applicable grace period any covenants or
agreements contained in any agreements or instruments relating to any
Indebtedness with an aggregate outstanding or committed principal amount of the
Dollar Equivalent of (a) prior to the Term Loan Funding Date, $50,000,000 or
more and (b) on and after the Term Loan Funding Date, $150,000,000 or more, or
any other event shall occur if the effect of such failure or other event is to
accelerate, or to permit the holder of such Indebtedness or any other Person to
accelerate, the maturity of such Indebtedness, unless such failure or other
event is cured or waived in accordance with the terms of such agreements or
instruments; or any such Indebtedness shall be required to be prepaid (other
than by a regularly scheduled required prepayment) in whole or in part prior to
its stated maturity;

9.07    Bankruptcy. Any Loan Party or any other Material Company shall commence
a voluntary case concerning itself under the Bankruptcy Code or applicable
foreign bankruptcy laws; or an involuntary case for bankruptcy (or a petition
for a receiving order) is commenced against any Loan Party or any Material
Company and the petition is not controverted within ten (10) days, or is not
dismissed within sixty (60) days, after commencement of the case; or if a
custodian, trustee, interim receiver or coordinator (as defined in the
Bankruptcy Code) or a sequestrator, administrator or similar official under
applicable foreign bankruptcy laws is appointed for, or takes charge of, all or
any substantial part of the property of any Loan Party or any Material Company;
or any Loan Party or any Material Company commences proceedings of its own
bankruptcy, files an assignment under the Bankruptcy and Insolvency Act (Canada)
or commences proceedings to be granted a suspension of payments or any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction, whether now or hereafter in effect, relating to any Loan Party or
any Material Company or


112
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









there is commenced against any Loan Party or any Material Company any such
proceeding which remains undismissed for a period of sixty (60) days; or any
Loan Party or any Material Company is adjudicated insolvent or bankrupt, or any
order of relief or other order approving any such case or proceeding is entered,
or any Loan Party or any Material Company suffers any appointment of any
custodian or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of sixty (60) days; or any Loan Party or
any Material Company makes a general assignment for the benefit of creditors; or
any Loan Party or any Material Company shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as they become
due; or any Loan Party or any Material Company shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts; or
any Loan Party or any Material Company shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing, or
any corporate action is taken by any Loan Party or any Material Company for the
purpose of effecting any of the foregoing;

9.08    ERISA. A Plan or Foreign Plan of a Consolidated Company or a Plan
subject to Title IV of ERISA of any of its ERISA Affiliates has a “reportable
event” described in Section 4043 of ERISA and the regulations issued from time
to time thereunder; or
(i)    shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan or Foreign Plan, Section 412
of the Tax Code or Section 302 of ERISA for any plan year or a waiver of such
standard is sought or granted with respect to such Plan or Foreign Plan under
applicable law, the terms of such Plan or Foreign Plan or Section 412 of the Tax
Code or Section 303 of ERISA; or
(ii)    is being, or has been, terminated or the subject of termination
proceedings under applicable law or the terms of such Plan or Foreign Plan; or
(iii)    shall require a Consolidated Company to provide security under
applicable law, the terms of such Plan or Foreign Plan, Section 412 of the Tax
Code or Section 302 of ERISA; or
(iv)    results in a liability to a Consolidated Company under applicable law,
the terms of such Plan or Foreign Plan, or Title IV of ERISA;
and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC (or any similar Person with respect to any Foreign Plan)
or a Plan that, in each case, would have a Materially Adverse Effect.

9.09    Judgment. A final judgment or order for the payment of damages having a
Materially Adverse Effect shall be rendered against any Loan Party or any other
Material Company and such judgment or order shall continue unsatisfied (in the
case of a money judgment) and in effect for a period of thirty (30) days during
which execution shall not be effectively stayed or deferred (whether by action
of a court, by agreement or otherwise);

9.10    Change in Control. A Change in Control shall occur or exist;

9.11    Attachments. An attachment or similar action shall be made on or taken
against any of the assets of any Consolidated Company with an aggregate Asset
Value exceeding the Dollar Equivalent of (a) prior to the Term Loan Funding
Date, $50,000,000 and (b) on and after the Term Loan Funding Date,


113
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









$150,000,000, in each case in the aggregate and is not removed within sixty (60)
days of the same being made;

9.12    Canadian Plans. UAP shall (a) fail to contribute to any Canadian Plan
any amount required to be contributed thereto in accordance with applicable laws
or regulations or the terms of such Canadian Plan or (b) permit or take any
action which would result in a going concern unfunded liability or a solvency
deficiency in respect of all of the Canadian Plans which are funded plans,
determined pursuant to the actuarial assumptions and methodology utilized in the
most recent actuarial valuations therefor, and there shall result from any such
failure, action or other event a liability to the relevant authorities or a
Canadian Plan that would have a Materially Adverse Effect;

9.13    Invalidity of Credit Documents. Any Credit Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Credit Document; or any Loan
Party denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document; or

9.14    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Company becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

9.15    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, subject to Section 5.04, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Company to


114
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

9.16    Application of Funds.
After the exercise of remedies provided for in Section 9.15 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.15), any amounts received on account of the Obligations
shall, subject to Section 2.17(d), be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Commitment Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) arising under the Credit Documents and amounts payable under Article
III, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Commitment Fees and interest on the Loans and L/C
Borrowings and fees, premiums and scheduled periodic payments, and any interest
accrued thereon, due under any Swap Contract between any Loan Party and any Swap
Bank, ratably among the Lenders (and, in the case of such Swap Contracts, Swap
Banks) and the L/C Issuer in proportion to the respective amounts described in
this clause Third held by them;
Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party or any Subsidiary and any Swap Bank, (c)
payments of amounts due under any Treasury Management Agreement between any Loan
Party or any Subsidiary and any Treasury Management Bank and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Swap Contracts and Treasury Management Agreements, Swap Banks or Treasury
Management Banks, as applicable) and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor, but appropriate adjustments shall be made with
respect to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section.


115
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts shall be excluded from the application described
above if the Administrative Agent has not received a Guaranteed Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Treasury Management Bank
or Swap Bank, as the case may be. Each Treasury Management Bank or Swap Bank not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

9.17    Clean-Up Period. Notwithstanding anything in this Agreement to the
contrary, for a period commencing on the Term Loan Funding Date and ending on
the date 120 days after the Term Loan Funding Date (the “Clean-up Date”),
notwithstanding any other provision of any Credit Document, any Default which
arises solely with respect to the Target and its Subsidiaries will be deemed not
to be a Default if:
(a)    such Default is capable of remedy and reasonable steps are being taken to
remedy it;
(b)    the circumstances giving rise to it have not knowingly been procured by
or approved by the Company; and
(c)    it is not reasonably likely to have a Material Adverse Effect.
If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of representation or warranty, breach of covenant,
Default or Event of Default, as the case may be, notwithstanding the above.

ARTICLE X    

ADMINISTRATIVE AGENT

10.01    Appointment and Authority.
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
no Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

10.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as


116
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may affect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(iii)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


117
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(c)    Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not ‎(i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified ‎Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.

10.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

10.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been


118
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law by notice in writing to the Company and
such Person remove such Person as the Administrative Agent and, in consultation
with the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Company to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Article
and Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer and Swing Line Lender. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(f). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory


119
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









to Bank of America to effectively assume the obligations of Bank of America with
respect to such Letters of Credit.

10.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

10.08    No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the joint bookrunners,
joint lead arrangers, syndication agents, documentation agents or co-agents
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

10.09    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 11.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.


120
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

10.10    Guaranty Matters.
The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Credit Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 10.10.

10.11    Treasury Management Banks and Swap Banks.
No Treasury Management Bank or Swap Bank that obtains the benefits of Section
9.15, or the Guaranty by virtue of the provisions hereof shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Credit Document or otherwise other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Credit
Documents. Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Treasury Management Agreements and Swap Contracts
unless the Administrative Agent has received a Guaranteed Party Designation
Notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Treasury Management Bank or Swap Bank, as the
case may be.

10.12    Lender ERISA Representations.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Joint Lead Arrangers
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


121
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that:
(i)    none of the Administrative Agent, any Joint Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder; and


122
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(v)    no fee or other compensation is being paid directly to the Administrative
Agent, any Joint Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.



ARTICLE XI    

MISCELLANEOUS

11.01    Amendments, Etc.
Subject to Section 3.03, no amendment or waiver of any provision of this
Agreement or any other Credit Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that
(a)    no such amendment, waiver or consent shall:
(i)    other than increases in Revolving Commitments pursuant to Section
2.06(a), extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.15) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.03 or
of any Default or a mandatory reduction in Revolving Commitments is not
considered an extension or increase in Revolving Commitments of any Lender);
(ii)    postpone any date fixed by this Agreement or any other Credit Document
for any payment of principal (excluding mandatory prepayments), interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Revolving Commitments hereunder or under any other
Credit Document without the written consent of each Lender entitled to receive
such payment or whose Revolving Commitments are to be reduced;


123
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Credit Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of any
Borrower to pay interest or Letter of Credit Fees at the Default Rate;
(iv)    change any provision of Section 2.13, clause (4) in the second sentence
of Section 2.16(b), Section 9.16, this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;
(v)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Revolving Lender;
(vi)    release the Company as a Borrower or a Guarantor or, except in
connection with a merger or consolidation permitted under Section 8.03 or any
sale, lease or other disposition permitted under Section 8.03, all or
substantially all of the Guarantors without the written consent of each Lender
directly affected thereby, except to the extent the release of any Guarantor is
permitted pursuant to Section 10.10 (in which case such release may be made by
the Administrative Agent acting alone); or
(b)    unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(c)    unless also signed by each effected Swing Line Lender, no amendment,
waiver or consent shall affect the rights or duties of such Swing Line Lender
under this Agreement; and
(d)    unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;
provided, however, that notwithstanding anything to the contrary herein, (i) the
Agency Fee Letter and the Joint Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(ii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender and (z) the principal amount of the Loans owing to any
Defaulting Lender may not be reduced without the consent of such Defaulting
Lender, (iii) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein,
(iv) the Required Lenders shall determine whether or not to allow a Loan Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Lenders, (v) this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, the Borrowers, the other Loan
Parties and the relevant


124
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Lenders providing such additional credit facilities (x) to add one or more
additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding hereunder and the accrued interest and fees
in respect thereof to share ratably in the benefits of this Agreement and the
other Credit Documents and the Loans and the accrued interest and fees in
respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (y) to change,
modify or alter Section 2.13 or Section 9.16 or any other provision hereof
relating to the pro rata sharing of payments among the Lenders to the extent
necessary to effectuate any of the amendments (or amendments and restatements)
enumerated in this clause (v), (vi) if following the Closing Date, the
Administrative Agent and the Company shall have jointly identified an
inconsistency, obvious error or omission of a technical or immaterial nature, in
each case, in any provision of the Credit Documents, then the Administrative
Agent and the Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Credit Documents if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof and (vii) this Agreement may be amended to provide for Incremental
Facilities and Permitted Amendments as provided in Sections 2.19 and 2.20, in
each case without any additional consents.

11.02    Notices and Other Communications; Facsimile Copies.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to a Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or a Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to a
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FPML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, each
Swing


125
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Line Lender, the L/C Issuer or any Loan Party may each, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service or through the Internet.
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuer and each of the Swing Line Lenders may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lenders. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Notices of Loan Prepayment, Letter of Credit Applications and Swing Line Loan
Notices)


126
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Credit Document shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Credit Document, are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuer or any Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Credit Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Credit Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 10.01 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04    Expenses; Indemnity; and Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of


127
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









any counsel for the Administrative Agent, any Lender or the L/C Issuer), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or (B)
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Loan Party) other than the Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Credit Documents, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Substances on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, any Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, any Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or any Swing Line


128
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or any Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and any Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

11.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Credit Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other


129
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (e)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Credit Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment in respect
of Revolving Commitments (and the related Revolving Loans thereunder) and
$1,000,000 in the case of an assignment in respect of the Term Loam unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed);
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
its Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loan on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed shall be required for assignments in respect of any Revolving
Commitment unless (1) an Event of Default has occurred and is continuing at the


130
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









time of such assignment or (2) such assignment is to a Revolving Lender, an
Affiliate of a Revolving Lender or an Approved Fund in respect of a Revolving
Lender; provided, that, the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)    the consent of the Company (such consent not to be unreasonably withheld
or delayed (it being agreed that, notwithstanding anything herein, during the
Certain Funds Period the Company may withhold such consent in its sole
discretion unless a Certain Funds Default is continuing)) shall be required for
assignments in respect of any unfunded Term Loan Commitment or Term Loan unless
(1) an Event of Default (or during the Certain Funds Period a Certain Funds
Default) has occurred and is continuing at the time of such assignment or (2)
after the expiry of the Certain Funds Period, such assignment is to a Lender
with an unfunded Term Loan Commitment or Term Loan at such time, an Affiliate of
such Lender or an Approved Fund with respect to such Lender; provided, that, the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof;
(C)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term Loan Commitment or any Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the Commitment subject to such assignment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (2) any Term Loan to a Person that
is not a Lender, an Affiliate of a Lender or an Approved Fund;
(D)    the consent of the L/C Issuer and the Domestic Swing Line Lender (which
shall not be unreasonably withheld or delayed) shall be required for any
assignment in respect of any Revolving Commitment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person or (D) to any Person that, through its
Lending Offices or fronting or other arrangements reasonably acceptable to the
Company and the Administrative Agent, is incapable of lending in all Alternative
Currencies at the time that such Person is to become a Revolving Lender, is
incapable of lending to any of the Borrowers at the time that such Person is to
become a Lender or is incapable of lending to any of the relevant Borrowers at


131
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









the time that such Person is to become a Lender without the imposition of any
additional Indemnified Taxes.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Revolving Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
L/C Issuer or any Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes


132
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









of this Agreement. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 11.01(a) that affects such Participant. The Company agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent


133
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America (through itself or through one of its designated
Affiliates or branch offices) may, upon thirty days’ notice to the Borrowers,
resign as L/C Issuer and Swing Line Lender. In the event of any such
resignation, the Borrowers shall be entitled to appoint from among the Lenders a
successor L/C Issuer and Swing Line Lender hereunder; provided, however, that no
failure by the Borrowers to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer and Swing Line Lender. If Bank of
America (through itself or through one of its designated Affiliates or branch
offices) resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America (through itself or
through one of its designated Affiliates or branch offices) resigns as Swing
Line Lender, it shall retain all rights, powers, privileges and duties of a
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(f). Upon
the appointment of a successor L/C Issuer or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
(g)    Disqualified Institutions.
(i) No assignment or, to the extent the DQ List has been posted on the Platform
for all Lenders, participation, shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the Company has consented to such assignment as otherwise
contemplated by this Section 11.06, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment). For
the avoidance of doubt, with respect to any assignee or participant that becomes
a Disqualified Institution after the applicable Trade Date (including as a
result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”),
such assignee shall not retroactively be considered a Disqualified Institution.
Any assignment in violation of this clause (g)(i) shall not be void, but the
other provisions of this clause (g) shall apply.
(ii)    If any assignment is made to any Disqualified Institution without the
Borrower’s prior consent in violation of clause (i) above, the Company may, at
its sole expense and effort, upon


134
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Commitment of such Disqualified Institution and
repay all obligations of the Borrowers owing to such Disqualified Institution in
connection with such Revolving Commitment, (B) in the case of any portion of the
outstanding Term Loan held by Disqualified Institutions, prepay such portion of
the Term Loan by paying the lesser of (x) the principal amount thereof and (y)
the amount that such Disqualified Institution paid to acquire such portion of
the Term Loan, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and under the
other Credit Documents and/or (C) require such Disqualified Institution to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.06), all of its interest, rights and
obligations under this Agreement and related Credit Documents to an Eligible
Assignee that shall assume such obligations at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and other the other Credit Documents; provided that (i)
the Borrowers shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 11.06(b), (ii) such assignment does not conflict with
applicable Laws and (iii) in the case of clause (B), the Borrowers shall not use
the proceeds from any Revolving Loans to prepay the portion of the Term Loan
held by Disqualified Institutions.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or (B)
provide the DQ List to each Lender requesting the same.


135
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










11.07    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement (it being understood that the DQ
List may be disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (f)) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Loan Party and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.
For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

11.08    Set-off. Subject to Section 5.04 and following the expiry of the
Certain Funds Period, if an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any


136
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









and all of the obligations of any Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Credit Document and although such obligations of such Borrower or
such Loan Party may be contingent or unmatured or are owed to a branch office or
Affiliate of such Lender or the L/C Issuer different from the branch office or
Affiliate holding such deposit or obligated on such indebtedness; provided,
that, in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent or the L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan


137
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

11.12    Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
applicable Swing Line Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

11.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender, a Non-Consenting Lender or a Non-Extending Lender, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Company shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee (if any) specified in Section
11.06(b);
(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower or applicable Designated
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s or a Non-Extending Lender’s failure to consent to a proposed change,
waiver, discharge or termination with respect to any Credit Document, the
applicable replacement bank, financial institution or Fund consents to the
proposed change, waiver, discharge or termination; provided that the failure by
such Non-Consenting Lender or such Non-Extending Lender, as applicable, to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender or such Non-Extending Lender and
the mandatory assignment of such Non-Consenting Lender’s or such Non-Extending
Lender’s, as applicable, Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender or
such Non-Extending Lender, as applicable, of an Assignment and Assumption.


138
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT, AS
TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT (EXCEPT, AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. EACH OF THE BORROWERS AND THE OTHER LOAN
PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


(c)    WAIVER OF VENUE. EACH OF THE BORROWERS AND THE OTHER LOAN PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW.




139
CHAR1\1550647v12
    

--------------------------------------------------------------------------------










11.15    Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16    Electronic Execution. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Credit Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided further without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.

11.17    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.18    No Advisory or Fiduciary Relationship. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a)(i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Joint Lead Arrangers, and
the Lenders are arm’s-length commercial transactions between such Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Lenders on the other hand, (ii) such Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) such Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (b)(i) the Administrative
Agent, the Joint Lead Arrangers and


140
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for such Borrower or any
of its Affiliates or any other Person and (ii) none of the Administrative Agent,
the Joint Lead Arrangers and the Lenders has any obligation to such Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (c) the Administrative Agent, the Joint Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and none of the Administrative Agent, the Joint Lead Arrangers
and the Lenders has any obligation to disclose any of such interests to such
Borrower or its Affiliates. To the fullest extent permitted by law, each of the
Borrowers hereby waives and releases, any claims that it may have against the
Administrative Agent, any of the Joint Lead Arrangers or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

11.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

11.20    Certain Representations of the Joint Lead Arrangers and the Lenders.
Each Lender which is an original signatory hereto as at the date of this
Agreement hereby represents and warrants to the Borrowers as of the date of this
Agreement that (a) it received a letter from the Company dated September 27,
2017 inviting it to become a lender under this Agreement and (b) at the time it
received that letter it was carrying on a business of providing finance, or
investing or dealing in securities, in the course of operating in financial
markets. Each of the Joint Lead Arrangers and the Lenders agrees to provide to
the Borrowers, upon the reasonable request of any of the Borrowers (and at the
cost of the requesting Borrower), factual information about such Joint Lead
Arranger or such Lender, as applicable, or take such other action as any of the
Borrowers reasonably requires, as such Borrower considers reasonably necessary
to demonstrate that the exemption from Australian interest withholding tax under
Section 128F of the Tax Act has been complied with in relation to this Agreement
other than where to do so would, in the opinion of such Joint Lead Arranger or
such Lender, as applicable, involve a breach of law, regulation or duty of
confidentiality owed to any person.

11.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Credit Document or in any other agreement, arrangement or
understanding


141
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









among any such parties, each party hereto acknowledges that any liability of any
Lender or L/C Issuer that is an EEA Financial Institution arising under any
Credit Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by: (a) the application
of any Write-Down and Conversion Powers by an EEA Resolution Authority to any
such liabilities arising hereunder which may be payable to it by any Lender or
L/C Issuer that is an EEA Financial Institution; and (b) the effects of any
Bail-In Action on any such liability, including, if applicable: (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other
Credit Document; or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

11.22    Amendment and Restatement. The parties hereto agree that, on the
Closing Date, the following transactions shall be deemed to occur automatically,
without further action by any party hereto: (a) the Existing Credit Agreement
shall be deemed to be amended and restated in its entirety pursuant to this
Agreement, (b) all Obligations (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement shall be deemed to be Obligations
outstanding hereunder and this Agreement shall not constitute a novation of such
Obligations or any of the rights, duties and obligations of the parties
hereunder and (c) all references in the other Credit Documents to the Existing
Credit Agreement shall be deemed to refer without further amendment to this
Agreement. The parties hereto further acknowledge and agree that this Agreement
constitutes an amendment to the Existing Credit Agreement made under and in
accordance with the terms of Section 11.01 of the Existing Facility Agreement.
All revolving loans outstanding under the Existing Credit Agreement immediately
prior to the Closing Date shall, as of the Closing Date, be deemed to be a
borrowing of  Revolving Loans in an equivalent amount and with the same Interest
Period (to the extent applicable for Eurocurrency Rate Loans) hereunder as of
the Closing Date and in connection therewith, the Administrative Agent, the
Borrowers and the Lenders hereby acknowledge and agree that the revolving
commitments in effect under the Existing Credit Agreement immediately prior to
the Closing Date have been reallocated to the Revolving Commitments set forth on
Schedule 2.01 and the revolving loans outstanding under the Existing Credit
Agreement immediately prior to the Closing Date have been reallocated as
necessary to give effect to the Revolving Commitments, and such reallocations
shall be effective on the Closing Date and do not require any Assignment and
Assumption or any other action of any Person.

11.23    Waiver of Notice Period and Breakage Costs. Each Lender that is a party
to the Existing Credit Agreement waives (a) the notice period required under the
Existing Credit Agreement for the submission of a notice of repayment of the
loans outstanding under the Existing Credit Agreement on the Closing Date and
(b) its right to receive compensation under Section 3.05 of the Existing Credit
Agreement in connection with the repayment of the loans outstanding under the
Existing Credit Agreement on the Closing Date.
[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Syndicated Facility Agreement to be duly executed as of the date first above
written.


142
CHAR1\1550647v12
    

--------------------------------------------------------------------------------









BORROWERS:                GENUINE PARTS COMPANY, a Georgia corporation


By: /s/ Charles A. Chesnutt
Name: Charles A. Chesnutt
Title: Senior Vice President and Treasurer


UAP INC.,
a company constituted under the laws of Quebec


By: /s/ Charles A. Chesnutt
Name: Charles A. Chesnutt
Title: Treasurer






    

--------------------------------------------------------------------------------











DESIGNATED BORROWERS:        GPC ASIA PACIFIC PTY LTD,
an Australian proprietary company limited by shares registered under the laws of
the State of Victoria


By: /s/ Julian A. Buckley
Name:    Julian A. Buckley
Title: Director


By: /s/ Rob Cameron
Name: Rob Cameron
Title: Director


GPC ASIA PACIFIC LIMITED,
a New Zealand proprietary company limited by shares registered under the laws of
New Zealand


By: /s/ Julian A. Buckley
Name:    Julian A. Buckley
Title: Director


By: /s/ Rob Cameron
Name: Rob Cameron
Title: Director


GPC ASIA PACIFIC GROUP PTY LTD,
an Australian proprietary company limited by shares registered under the laws of
the State of Victoria


By: /s/ Julian A. Buckley
Name:    Julian A. Buckley
Title: Director


By: /s/ Rob Cameron
Name: Rob Cameron
Title: Director


GPC ASIA PACIFIC ACQUISITION CO PTY LTD,
an Australian proprietary company limited by shares registered under the laws of
the State of Victoria


By: /s/ Julian A. Buckley
Name:    Julian A. Buckley
Title: Director


By: /s/ Rob Cameron
Name: Rob Cameron
Title: Director






    

--------------------------------------------------------------------------------











GPC ASIA PACIFIC HOLDINGS PTY LTD.,
an Australian proprietary company limited by shares registered under the laws of
the State of Victoria


By: /s/ Julian A. Buckley
Name:    Julian A. Buckley
Title: Director


By: /s/ Rob Cameron
Name: Rob Cameron
Title: Director






    

--------------------------------------------------------------------------------









ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A., as Administrative Agent


By:/s/ Anthea Del Bianco
Name: Anthea Del Bianco
Title: Vice President


LENDERS:
BANK OF AMERICA, N.A.,

as a Lender, Domestic Swing Line Lender and L/C Issuer


By:/s/ Mary K. Giermek
Name: Mary K. Giermek
Title: Senior Vice President


BANK OF AMERICA, N.A., acting through its Canada branch,
as Canadian Swing Line Lender and Canadian L/C Issuer


By:/s/ Medina Sales de Andrade
Name: Medina Sales de Andrade
Title: Vice President


BANK OF AMERICA, N.A., acting through its Australia branch, as Australian Swing
Line Lender


By:/s/ Michael Senyard
Name: Michael Senyard
Title: Director


SUNTRUST BANK, as a Lender


By:/s/ David Ernst
Name: David Ernst
Title: Vice President


WELLS FARGO BANK, N.A., as a Lender


By:/s/ William Nixon
Name: William Nixon
Title: Senior Vice President


JPMORGAN CHASE BANK, N.A., as a Lender


By:/s/ John A. Horst
Name: John A. Horst
Title: Executive Director






    

--------------------------------------------------------------------------------











TORONTO DOMINION (TEXAS) LLC, as a Lender


By:/s/ Pradeep Mehra
Name: Pradeep Mehra
Title: Managing Director


U.S. BANK NATIONAL ASSOCIATION, as a Lender


By:/s/ Conan Schleicher
Name: Conan Schleicher
Title: Senior Vice President


AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED, as a Lender


By:/s/ Robert Grillo
Name: Robert Grillo
Title: Director


BRANCH BANKING AND TRUST COMPANY, as a Lender


By:/s/ Sean Miller
Name: Sean Miller
Title:Vice President


NATIONAL AUSTRALIA BANK LIMITED, as a Lender


By:/s/ Michael Peterson
Name: Michael Peterson
Title: Associate Director


THE NORTHERN TRUST COMPANY, as a Lender


By:/s/ Joshua Metcalf
Name: Joshua Metcalf
Title: 2VP


SANTANDER BANK, N.A., as a Lender


By:/s/ Andres Barbosa
Name: Andres Barbosa
Title: Executive Director






    

--------------------------------------------------------------------------------











SYNOVUS BANK, as a Lender


By:/s/ Blake Gober
Name: Blake Gober
Title: Corporate Banker


FIRST TENNESSEE BANK, N.A., as a Lender


By:/s/ Terrence J Dolch
Name: Terrence J Dolch
Title: Senior Vice President


BMO HARRIS BANK, N.A., as a Lender


By:/s/ William Thomson
Name: William Thomson
Title: Director


BANK OF MONTREAL, as a Lender


By:/s/ Helen Alvarez-Hernandez
Name: Helen Alvarez-Hernandez
Title: Managing Director


HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender


By:/s/ Devin Moore
Name: Devin Moore
Title: Vice President


CITIZENS BANK, N.A., as a Lender


By:/s/ Jonathan Gault
Name: Jonathan Gault
Title: Senior Vice President


PNC BANK, NATIONAL ASSOCIATION, as a Lender


By:/s/ Robb Hoover
Name: Robb Hoover
Title: Vice President


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender


By:/s/ Katie Cunningham
Name: Katie Cunningham
Title: Vice President






    

--------------------------------------------------------------------------------











NATIONAL WESTMINISTER BANK PLC, as a Lender


By:/s/ Jonathan Eady
Name: Jonathan Eady
Title: Vice President


COMMERZBANK AG, NEW YORK BRANCH, as a Lender


By:/s/ Pedro Bell
Name: Pedro Bell
Title: Director


COMMERZBANK AG, NEW YORK BRANCH, as a Lender


By:/s/ Dennis Guenther
Name: Dennis Guenther
Title: Vice President








    

--------------------------------------------------------------------------------













EXECUTED AS OF THE DATE OF THIS AGREEMENT SOLELY IN CONNECTION WITH THE
REPRESENTATION MADE IN SECTION 11.20 OF THIS AGREEMENT AND FOR NO OTHER PURPOSE:


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, in its capacity as a Joint
Lead Arranger


By:/s/ Britt Canady
Name: Britt Canady
Title: Managing Director


JPMORGAN CHASE BANK, N.A.,
in its capacity as a Joint Lead Arranger


By:/s/ John A. Horst
Name: John A Horst
Title: Executive Director


SUNTRUST ROBINSON HUMPHREY, INC.,
in its capacity as a Joint Lead Arranger


By:/s/ Frank Tantillo
Name: Frank Tantillo
Title: Managing Director


WELLS FARGO SECURITIES, LLC,
in its capacity as a Joint Lead Arranger


By:/s/ Corey Clamp
Name: Corey Clamp
Title: Vice President






    